[exhibit102supplementalca001.jpg]
AMENDED AND RESTATED STATE STREET CORPORATION SUPPLEMENTAL CASH INCENTIVE PLAN
Effective as of January 1, 2014



--------------------------------------------------------------------------------



 
[exhibit102supplementalca002.jpg]
TABLE OF CONTENTS ARTICLE I Name, Purpose and Definitions
..................................................................................
1 1.1 Name and Effective Date.
................................................................................................
1 1.2 Status of Plan
...................................................................................................................
1 1.3
Definitions........................................................................................................................
1 ARTICLE II Participation And Vesting
.........................................................................................
3 2.1 Eligibility to Participate
...................................................................................................
3 2.2 Vesting
Date.....................................................................................................................
3 2.3 Termination of Participation
............................................................................................
3 ARTICLE III Awards and Distribution
..........................................................................................
3 3.1 Awards; Award Provisions
..............................................................................................
3 3.2 Accounts; Notional Tracking Options
............................................................................. 3
3.3 Form of
Payment..............................................................................................................
4 3.4 Timing of Payment
..........................................................................................................
4 3.5 Treatment of Awards following Separation of Service
................................................... 4 3.6 Forfeiture of Awards
........................................................................................................
5 3.7 Special Rules
....................................................................................................................
5 3.8 Rehire
...............................................................................................................................
5 3.9 Certain Tax Matters. .
.....................................................................................................
5 3.10 Distribution of Taxable Amounts
....................................................................................
6 ARTICLE IV Administration of Plan
.............................................................................................
6 4.1 Plan Administrator
...........................................................................................................
6 4.2 Outside
Services...............................................................................................................
7 4.3 Indemnification
................................................................................................................
7 ARTICLE V Amendment, Modification and
Termination............................................................. 7 5.1
Amendment; Termination
................................................................................................
7 ARTICLE VI Miscellaneous Provisions
........................................................................................
7 6.1 Source of
Payments..........................................................................................................
7 6.2 No Warranties; No Liability
............................................................................................
8 6.3 Inalienability of
Benefits..................................................................................................
8 6.4 Reclassification of Employment Status
........................................................................... 8
6.5 Application of Local Law..
..............................................................................................
8 6.6 Expenses.
.........................................................................................................................
8 6.7 No Right of Employment
.................................................................................................
9 6.8 Headings
..........................................................................................................................
9 6.9 Construction
.....................................................................................................................
9 -i-



--------------------------------------------------------------------------------



 
[exhibit102supplementalca003.jpg]
ARTICLE I Name, Purpose and Definitions 1.1 Name and Effective Date. The Plan
sets forth the terms of the Amended and Restated State Street Corporation
Supplemental Cash Incentive Plan effective January 1, 2014. All benefits under
the Plan shall be subject to the terms and conditions of this Plan document. 1.2
Status of Plan. The Plan has been established for the purpose of rewarding,
retaining and motivating Participants for services and performance during the
period from the date of grant of an Award to the date of vest of an Award. The
Plan is intended to be a bonus plan which is not subject to ERISA. The
provisions of the Plan are intended to comply with the requirements applicable
to a “nonqualified deferred compensation plan” under Code section 409A and the
regulations thereunder and shall be interpreted and administered consistent with
that intent. 1.3 Definitions. When used herein, the following words shall have
the meanings indicated below. (a) “Award” means that portion of the cash bonus
awarded to an Eligible Employee under the Company’s Incentive Compensation Plan,
or any other cash award to an Eligible Employee, that the Plan Administrator
determines, in its discretion, is to be paid in accordance with the terms of
this Plan. (b) “Award Agreement” means the document established pursuant to
Section 3.1(b). (c) “Beneficiary” means the person or persons designated by the
Participant in writing, subject to such rules as the Plan Administrator may
prescribe, to receive benefits under the Plan in the event of the Participant’s
death. In the absence of an effective designation at the time of the
Participant’s death, the Participant’s Beneficiary shall be his or her surviving
spouse or domestic partner as determined by the Plan Administrator in its
discretion in accordance with its policies, or, if the Participant has no
surviving spouse or domestic partner, then the Participant’s estate. (d) “Code”
means the Internal Revenue Code of 1986, as amended, and its implementing
regulations from time to time. (e) “Company” means State Street Corporation, its
subsidiaries and affiliates as determined by the Plan Administrator in its sole
discretion. (f) “Committee” means the Executive Compensation Committee of the
Board of Directors of State Street Corporation. (g) “Disabled” means, for any
Participant, that the Participant, as determined in the sole discretion of the
Plan Administrator: is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or 1



--------------------------------------------------------------------------------



 
[exhibit102supplementalca004.jpg]
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 6 months under an accident and health plan covering
employees of the Employer. (h) “EIP” means the 2006 Equity Incentive Plan, as
may be amended and in effect from time to time, or successor equity incentive
plan of the Company (i) “Eligible Employee” means any employee of an Employer.
(j) “Employer” means any or all, as the context requires in order to refer to
the employing entity of a Participant, of State Street Corporation and any other
entity (or branch) that would be treated as a member of the same controlled
group of corporations, or as trades or business under common control, with State
Street Corporation, under Code sections 414(b) and (c). (k) “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended, and its
implementing regulations from time to time. (l) “Incentive Compensation Plan”
means the annual incentive compensation plan under which an Eligible Employee
receives a cash award, currently either the Incentive Compensation Plan or the
Senior Executive Annual Incentive Plan. (m) “Participant” means an Eligible
Employee who has an unpaid Award under the Plan. (n) “Plan” means this Amended
and Restated State Street Corporation Supplemental Cash Incentive Plan, as from
time to time amended and in effect. (o) “Plan Administrator” means the Plan
Administrator appointed pursuant to Section 4.1. (p) “Release of Claims” means
contractual documentation releasing the Company and the Employer, to the maximum
extent permitted by applicable law, from all contractual and statutory claims a
Participant has, or may have, in connection with his or her employment,
engagement or termination thereof. (q) “Retirement Eligible” means an Eligible
Employee is age 55 or older and has completed five (5) or more years of service
with the Company. For this purpose, years of service shall be determined using
Company records in a consistent manner by the Plan Administrator in its sole
discretion. (r) “Restrictive Covenant” means any confidentiality,
non-solicitation, non- competition, non-disparagement, post-employment
cooperation or notice provision that the Participant agrees to or has agreed to
with the Employer, including but not limited to the restrictions contained in
the Award Agreement, any employment agreement or offer letter, equity award
agreement, change in control employment agreement or required as a condition to
entitlement to payment under any executive supplemental retirement plan. (s)
“Separation from Service” means a separation from service, within the meaning of
Treas. Regs. §1.409A-1(h), with all Employers that would be treated as a single
2



--------------------------------------------------------------------------------



 
[exhibit102supplementalca005.jpg]
employer with State Street Corporation under the first sentence of Treas. Regs.
§1.409A-1(h)(3). (t) “Vest,” “vesting,” and terms of similar import refer to the
Participant’s right to payment under an Award becoming non-forfeitable. (u)
“Written” “in writing” and similar terms. To the extent permitted by the Plan
Administrator, the terms “written,” “in writing,” and terms of similar import
shall include communications by electronic media. ARTICLE II Participation And
Vesting 2.1 Eligibility to Participate. An Eligible Employee shall become a
Participant when issued an Award payable under the terms of this Plan. 2.2
Vesting Date. Each Award shall vest as specified in the Award Agreement or
accompanying statement at the time of the issuance of the Award. 2.3 Termination
of Participation. Participation in the Plan shall end when all Awards issued to
a Participant are either distributed or forfeited consistent with the terms of
this Plan. ARTICLE III Awards and Distribution 3.1 Awards; Award Provisions. (a)
Awards shall be issued to Eligible Employees (other than executive officers of
the Company) as determined by the Committee or the Plan Administrator in its
sole discretion. Awards may be issued to Eligible Employees who are executive
officers of the Company by the Committee in its sole discretion. (b) The Plan
Administrator will determine the terms of all Awards, subject to the limitations
set forth herein, including without limitation the time or times at which an
Award will vest. Without limiting the foregoing, the Plan Administrator may at
any time accelerate the vesting of an Award, regardless of any adverse or
potentially adverse tax consequences resulting from such acceleration. The Plan
Administrator will document each Award with a written agreement that may set
forth specific terms applicable to the Award, including without limitation
forfeiture conditions in addition to those specified in Section 3.6, performance
criteria, notional tracking designations as described in Section 3.2 and such
other provisions, as may determined by the Plan Administrator in its sole
discretion. 3.2 Accounts; Notional Tracking Options. The Plan Administrator
shall establish for each Participant a bookkeeping account together with such
sub-accounts as the Plan Administrator may determine are needed or appropriate
to reflect interest provided for in the Participant’s Award and/or adjustments
for notional (hypothetical) investment 3



--------------------------------------------------------------------------------



 
[exhibit102supplementalca006.jpg]
experience as described in this Section 3.2. The Plan Administrator may in its
discretion designate for purposes of the Plan one or more funds (each, a
“tracking fund”) and may allocate the amount of each Award made under the Plan
in whole or in part among such tracking funds. The Plan Administrator may also
provide a Participant with the discretion to elect to allocate the amount of any
Award made under the Plan in whole or in part among such tracking funds. In the
absence of an affirmative allocation by a Participant, the Plan Administrator
may designate a default tracking fund and allocate the amount of any Award made
under the Plan in whole or in part to such tracking fund. Amounts allocated
under the Plan to a tracking fund shall be treated as though notionally invested
in that tracking fund. The Plan Administrator shall periodically adjust
Participant accounts to reflect increases or decreases attributable to these
notional investments. The Plan Administrator shall adjust accounts to reflect
the notional reinvestment of an amount equivalent to any cash dividends or other
cash distributions from a tracking fund. The Plan Administrator may at any time
and from time to time eliminate or add tracking funds or substitute a new fund
for an existing tracking fund, including with respect to balances already
notionally invested under the Plan. The Plan Administrator may, but need not,
direct the purchase of securities or other investments with characteristics
similar to the tracking funds, but any such securities or other investments
shall remain part of the Company’s general assets unless held in a trust
described in Section 6.1 in a manner not inconsistent with the requirements of
Section 409A(b) of the Code. By his or her acceptance of an Award under the
Plan, a Participant agrees, on his or her behalf and on behalf of his or her
Beneficiaries, that none of the Company, any Employer, the Committee, the Plan
Administrator, or any of their delegates, agents or representatives, shall be
liable for any losses or damages of any kind relating to the allocation of an
Award to any tracking fund or funds under the Plan. 3.3 Form of Payment. All
payments under this Plan will be made in cash out of the Company’s general
corporate assets. 3.4 Timing of Payment. The amount of any payment due under an
Award shall be determined on the vesting date of such payment and, subject to
satisfaction of all conditions of this Plan and the Award Agreement, shall be
made to the Participant as soon as administratively feasible following the
vesting date, but in no event later than 30 days following the vesting date. 3.5
Treatment of Awards following Separation of Service. Following Separation from
Service: (a) A Participant shall continue to vest in any outstanding Award,
subject to Section 3.6, if such Participant: is Retirement Eligible at the time
of the Separation from Service; or is involuntarily terminated for reasons other
than gross misconduct as determined by the Plan Administrator in its sole
discretion and the Participant executes a Release of Claims in a form
satisfactory to the Plan Administrator. (b) Upon the Participant’s death or
becoming Disabled, the Participant shall vest in accordance with Section 3.7. 4



--------------------------------------------------------------------------------



 
[exhibit102supplementalca007.jpg]
(c) Except as provided otherwise in Section 3.7, vesting post-separation, where
applicable, shall continue in accordance with the vesting schedule specified at
the time of the issuance of the Award. 3.6 Forfeiture of Awards. A Participant
shall forfeit all Awards and all amounts due under any Awards if: (a) He or she
has a Separation from Service which meets the terms of Section 3.5 but fails to
comply with any Restrictive Covenant without the prior written consent of the
Plan Administrator; (b) He or she has a Separation from Service on a voluntary
basis (other than for Good Reason on or prior to the first anniversary of a
Change in Control, each as defined in the EIP) and is not Retirement Eligible;
or (c) He or she has a Separation from Service by the Employer and such
Separation from Service is classified as being for gross misconduct as
determined by the Employer in its sole discretion (even if the Participant is
Retirement Eligible at the time of such Separation from Service for gross
misconduct). 3.7 Special Rules. (a) Payments on account of Disability. If the
Participant is determined to be Disabled, the Award shall become vested in full
and the balance of a Participant’s Award, if any, shall be distributed in a
single lump sum cash payment to the Participant or the Participant’s Beneficiary
or Beneficiaries as soon as practical following the date on which the
Participant becomes Disabled but in no event later than 30 days following such
date. (b) Payment upon death. Following a Participant’s death, the Award shall
become vested in full and the balance of a Participant’s Award, if any, shall be
distributed in a single lump sum cash payment to the Participant’s Beneficiary
or Beneficiaries as soon as practical following the date of the Participant’s
death but in no event later than 30 days following such date. (c) Payment upon a
change in control of State Street Corporation. If, on or prior to the first
anniversary of the consummation of the Change in Control (as defined in the
EIP), the Participant’s employment with the Company is terminated for Good
Reason (as defined in the EIP) by the Participant or is terminated without Cause
(as defined in the EIP) by the Company, any Award awarded on or after February
20, 2014 shall become fully vested on the date of such termination and the
balance of the Award, if any, shall be distributed in a single lump sum payment
to the Participant as soon as practical following the date of such termination
but in no event later than 30 days following such date. For purposes of this
Section 3.7(c), termination of employment shall mean a “separation from service”
as determined in accordance with Treasury Regulation Section 1.409A-1(h). 3.8
Rehire. No Award that was forfeited shall be reinstated in the event a
Participant who has a Separation from Service is subsequently rehired. 3.9
Certain Tax Matters. All payments under the Plan shall be subject to reduction
for applicable tax and other legally or contractually required withholdings. The
distribution 5



--------------------------------------------------------------------------------



 
[exhibit102supplementalca008.jpg]
of any vested portion of an Award subject to Section 409A of the Code will not
be accelerated or deferred unless specifically permitted or required under
Section 409A of the Code. Solely to the extent that a distribution in connection
with an Award subject to Section 409A of the Code would be paid pursuant to the
terms of this Plan or any Award on account of the Participant’s “Separation from
Service” as defined under Section 409A of the Code and the Participant is a
“specified employee” as defined under Section 409A, any distribution that
otherwise would be paid during the six-month period following such separation
from service shall be delayed until the date that is six months and one day
after such “Separation from Service.” Any remaining distributions that otherwise
would be paid after such six-month period shall be paid at the time set forth in
this Plan or any Award. It is intended that each installment of the payments
provided under the Plan is a separate “payment” for purposes of Section 409A. In
any event, State Street Corporation makes no representations or warranty and
will have no liability to any Participant or any other person if any provisions
of or payments under this Plan are determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of that
section. 3.10 Distribution of Taxable Amounts. Notwithstanding the foregoing, if
any portion of a Participant’s Award is determined by the Plan Administrator to
be includible, by reason of Section 409A of the Code, in a Participant’s or
Beneficiary’s income, such portion shall be paid by the Employer (or by the
Employers, on an allocated basis determined by the Plan Administrator) to such
Participant or Beneficiary. ARTICLE IV Administration of Plan 4.1 Plan
Administrator. Except with respect to any authority the Committee retains for
itself to act as Plan Administrator with respect to some or all of the
Participants and/or some or all of the provisions of the Plan and except as the
Committee may otherwise determine, the Plan Administrator shall be either or
both of (i) the Executive Vice President-Chief Human Resources and Citizenship
Officer as from time to time in office, and his or her delegates, and (ii) the
Senior Vice President-Head of Global Total Rewards. The Plan Administrator shall
have complete discretionary authority to interpret the Plan and to decide all
matters under the Plan, including decisions regarding any claim for benefits
under the Plan. Such interpretation and decision shall be final, conclusive and
binding on all Participants and any person claiming under or through any
Participant, in the absence of clear and convincing evidence that the Plan
Administrator acted arbitrarily and capriciously. However, no individual acting,
directly or by delegation, as the Plan Administrator may determine his or her
own rights or entitlements under the Plan. The Plan Administrator shall
establish such rules and procedures, maintain such records and prepare such
reports as it considers necessary or appropriate to carry out the purposes of
the Plan. The Plan Administrator may delegate to such employees or other persons
as it determines such of its duties or responsibilities as it deems appropriate.
6



--------------------------------------------------------------------------------



 
[exhibit102supplementalca009.jpg]
4.2 Outside Services. The Plan Administrator may engage counsel and such
clerical, financial, investment, accounting, and other specialized services as
the Plan Administrator may deem necessary or appropriate in the administration
of the Plan. The Plan Administrator shall be entitled to rely upon any opinions,
reports, or other advice furnished by counsel or other specialists engaged for
that purpose and, in so relying, shall be fully protected in any action,
determination, or omission made in good faith. 4.3 Indemnification. To the
extent permitted by law and not prohibited by its charter and by- laws, State
Street Corporation will indemnify and hold harmless every person serving
(directly or by delegation) as Plan Administrator and the estate of such an
individual if he or she is deceased from and against all claims, loss, damages,
liability and reasonable costs and expenses incurred in carrying out his or her
responsibilities as Plan Administrator, unless due to the gross negligence, bad
faith or willful misconduct of such individual; provided, that counsel fees and
amounts paid in settlement must be approved by State Street Corporation; and
further provided, that this Section 4.3 will not apply to any claims, loss,
damages, liability or costs and expenses which are covered by a liability
insurance policy maintained by State Street Corporation or by the individual.
The provisions of the preceding sentence shall not apply to any corporate
trustee, insurance company, investment manager or outside service provider (or
to any employee of any of the foregoing) unless the Company otherwise specifies
in writing. ARTICLE V Amendment, Modification and Termination 5.1 Amendment;
Termination. By action of the Committee or its delegate, the Company reserves
the absolute right at any time and from time to time to amend the Plan or any
outstanding Award for any purpose which may at the time be permitted by law, and
may at any time terminate the Plan; provided that any distributions upon a
termination and liquidation of the Plan shall be done in accordance with the
requirements of Treas. Regs. § 1.409A-3(j)(4)(ix); provided, further, that
except as otherwise expressly provided in the Plan, the Committee may not,
without the Participant’s consent, alter the terms of an outstanding Award so as
to affect materially and adversely the Participant’s rights under the Award,
unless the Committee expressly reserved the right to do so at the time of the
Award. In addition, subject to the other provisions of this Section 5.1, the
Plan Administrator shall have the authority at any time and from time to time to
make amendments to the Plan or outstanding Awards (in general or with respect to
one or more individual Participants or Beneficiaries) that do not materially
increase the financial obligations of the Company. ARTICLE VI Miscellaneous
Provisions 6.1 Source of Payments. All payments hereunder to Participants and
their Beneficiaries shall be paid from the general assets of the Company,
including for this purpose, if the Company in its sole discretion so determines,
assets of one or more trusts established to assist in the payment of benefits
hereunder. Any trust established pursuant to the preceding sentence shall
provide that trust assets remain subject to the Company’s 7



--------------------------------------------------------------------------------



 
[exhibit102supplementalca010.jpg]
general creditors in the event of insolvency or bankruptcy and shall otherwise
contain such terms as are necessary to ensure that they do not constitute a
“funding” of the Plan for purposes of the Code. 6.2 No Warranties; No Liability.
Neither the Plan Administrator nor any Employer warrants or represents in any
way that the value of a Participant’s Award will increase or not decrease. No
individual acting as a director, officer, employee or agent of the Company will
be liable to a Participant, Beneficiary or any other person for any action,
including any Award forfeiture or discretionary action taken pursuant to this
Plan, an Award Agreement or any related implementing policy or procedure of the
Company. 6.3 Inalienability of Benefits. Except as required by law, no benefit
under, or interest in, the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void. 6.4 Reclassification of Employment Status.
Notwithstanding anything herein to the contrary, an individual who is not
characterized or treated as a common law employee by an Employer shall not be
eligible to participate in the Plan notwithstanding any determination of
employee status by the Internal Revenue Service, a court of competent
jurisdiction or otherwise. 6.5 Application of Local Law. Participation in the
Plan and the issuance and payment of any Award under the Plan shall be subject
to any special terms and conditions for the Participant’s country of residence
(and country of employment, if different), as may be set forth in an addendum to
an Award Agreement or otherwise in writing. The Plan Administrator reserves the
right to impose other requirements on participation in the Plan, to the extent
the Plan Administrator, in its sole discretion, determines that such other
requirements are necessary or advisable in order to comply with local law. To
the extent a court or tribunal of competent jurisdiction determines that any
provision of the Plan is invalid or unenforceable, in whole or in part, the Plan
Administrator, in its sole discretion, shall have the power and authority to
revise or strike such provision to the extent necessary to make it and the other
provisions of the Plan valid and enforceable to the full extent permitted under
local law. In the case of a Participant who is a local national of and employed
in a country that is a member of the European Union, the grant of the Award and
the terms and conditions governing the Award are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of the
Award is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make the provision and the Award valid and enforceable to the full extent
permitted under local law. 6.6 Expenses. The Employer shall pay all costs and
expenses incurred in operating and administering the Plan. 8



--------------------------------------------------------------------------------



 
[exhibit102supplementalca011.jpg]
6.7 No Right of Employment. Nothing contained herein, or any action taken under
the provisions hereof, shall be construed as giving any Participant the right to
be retained in the employ of an Employer. 6.8 Headings. The headings of the
sections in the Plan are placed herein for convenience of reference, and, in the
case of any conflict, the text of the Plan, rather than such heading, shall
control. 6.9 Construction. The Plan shall be construed, regulated, and
administered in accordance with the laws of the Commonwealth of Massachusetts
and applicable federal laws. IN WITNESS WHEREOF, the Company has caused this
instrument to be executed by its duly authorized officer on the 20th day of
February, 2014. STATE STREET CORPORATION By: /s/ Alison Quirk . Executive Vice
President – Chief Human Resources and Citizenship Officer 9



--------------------------------------------------------------------------------



 
[exhibit102supplementalca012.jpg]
FIRST AMENDMENT TO THE STATE STREET CORPORATION SUPPLEMENTAL CASH INCENTIVE PLAN
(Effective January 1, 2014) Pursuant to Section 5.1 of the State Street
Corporation Supplemental Cash Incentive Plan (the “Plan”), State Street
Corporation, acting through the undersigned, its authorized delegate, hereby
amends the Plan as follows, effective January 1, 2018: Subparagraph (r)
“Restrictive Covenant” of Section 1.3 Definitions is replaced in its entirety
with the following: “Restrictive Covenant” means any confidentiality, assignment
and disclosure, non- solicitation, non-competition, non-disparagement,
post-employment cooperation or notice provision that the Participant agrees to
or has agreed to with the Employer, including but not limited to the
restrictions contained in the Award Agreement, any employment agreement or offer
letter, equity award agreement, change in control employment agreement or
required as a condition to entitlement to payment under any executive
supplemental retirement plan. Section 6.3 of the Plan, Inalienability of
Benefits, is replaced in its entirety with the following: “Transferability of
Awards. No benefit under, or interest in, the Plan shall be sold, assigned,
transferred, pledged or otherwise encumbered by a Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or pursuant to a court issued domestic relations order; provided,
however, that, except with respect to a benefit or interest subject to Section
409A, the Committee may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof; provided further, that
the Company shall not be required to recognize any such permitted transfer until
such time as such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument in form and substance satisfactory
to the Company confirming that such transferee shall be bound by all of the
terms and conditions of the Award. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees. For
the avoidance of doubt, nothing contained in this Section 6.3 shall be deemed to
restrict a transfer to the Company.” IN WITNESS WHEREOF, the Company has caused
this instrument to be executed by its duly authorized officer this 6th day of
February, 2018. STATE STREET CORPORATION By: _/s/ Kathryn M. Horgan_________
Title: _EVP, Chief Human Resources and Citizenship Officer______



--------------------------------------------------------------------------------



 
[exhibit102supplementalca013.jpg]
SECOND AMENDMENT TO THE STATE STREET CORPORATION SUPPLEMENTAL CASH INCENTIVE
PLAN (Plan Effective January 1, 2014) Pursuant to Section 5.1 of the State
Street Corporation Supplemental Cash Incentive Plan (the “Plan”), State Street
Corporation, acting through the undersigned, its authorized delegate, hereby
amends the Plan as follows, effective January 1, 2019: Subparagraph (i)
“Eligible Employee” of Section 1.3 Definitions is clarified by replacing it in
its entirety as follows: “Eligible Employee” means (i) any employee of an
Employer (including an officer or director who is also an employee) and (ii) any
individual (a) who is no longer an employee of an Employer due to retirement or
otherwise, (b) who the Plan Administrator determines, in its discretion, is
eligible to receive a cash bonus or other compensation earned while in the
employment of an Employer, and (c) whose cash bonus or other compensation the
Plan Administrator determines, in its discretion, be paid, in whole or in part,
in the form of an Award under this Plan. IN WITNESS WHEREOF, the Company has
caused this instrument to be executed by its duly authorized officer this 19th
day of February, 2019. STATE STREET CORPORATION By: _/s/ Kathryn M.
Horgan_________ Title: _EVP, Chief Human Resources and Citizenship Officer______



--------------------------------------------------------------------------------



 
[exhibit102supplementalca014.jpg]
STATE STREET CORPORATION SUPPLEMENTAL CASH INCENTIVE PLAN [ ] Deferred Value
Award Agreement Subject to your acceptance of the terms set forth in this
agreement and the addendum attached to it (“Agreement”), your Employer has
awarded you, under the State Street Corporation Supplemental Cash Plan (“Plan”),
and pursuant to this Agreement and the terms set forth herein, a contingent
right to receive cash payments (“Award”) as set forth in the statement
pertaining to this Award (“Statement”) on the website (“Website”) maintained by
Fidelity Stock Plan Services LLC, an independent service provider based in the
United States, or another party designated by the Company (“Award
Administrator”). The Plan has been established for the purpose of rewarding,
retaining and motivating employees for services and performance during the
period from the grant of the Award to the date of the vesting of the Award. In
addition to this Award, you may have received a cash bonus under State Street
Corporation’s (“Company”) annual incentive plan applicable to you for the [prior
year] performance year that was paid or is payable in immediate cash in the
[current year] (“Immediate Cash Payment”). As set forth below, certain terms and
conditions of this Agreement apply to both this Award and your Immediate Cash
Payment, if any. You may consider this Agreement for up to thirty (30) days from
the date it was first made available to you on the Website. The terms of your
Award are as follows: 1. Grant of Award. To be entitled to any payment under
this Award, you must accept your Award and in so doing agree to comply with the
terms and conditions of this Agreement and the applicable provisions of the
Countries Addendum outlined in Appendix A (which is incorporated into, and forms
a material and integral part of, this Agreement). Failure to accept this Award
within thirty (30) days following the posting of this Agreement on the Website
will result in forfeiture of this Award. Copies of the Plan are located on the
Website for your reference. Your acceptance of this Award constitutes your
acknowledgement that you have read and understood this Agreement, the Plan, and
any associated materials. The provisions of the Plan are incorporated herein by
reference, and all terms used herein shall have the meaning given to them in the
Plan, except as otherwise expressly provided herein. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall control. As used herein, “State Street”
means State Street Corporation and each Subsidiary. “Subsidiary” means State
Street Corporation’s consolidated subsidiaries. By accepting this Award, you and
the Company agree that any claim arising out of this Award by the Company
pursuant to this Award may only be brought in the federal or state courts of the
Commonwealth of Massachusetts, regardless of where or whether you are employed
by the Company or a Subsidiary. You consent to personal jurisdiction in such
courts for any such claim, consent to service of process by any means allowed by
such 1



--------------------------------------------------------------------------------



 
[exhibit102supplementalca015.jpg]
courts or applicable law, and waive any arguments that such courts are not an
appropriate or convenient forum. This Award and Immediate Cash Payment are
subject to any forfeiture, compensation recovery or similar requirements set
forth in this Agreement, as well as any other forfeiture, compensation recovery
or similar requirements under applicable law and related implementing
regulations and guidance, and to other forfeiture, compensation recovery or
similar requirements under plans, policies and practices of the Company or its
relevant Subsidiaries in effect from time to time, including those set forth in
your offer letter. In the event pursuant to this Agreement or pursuant to any
applicable law or related implementing regulations or guidance, or pursuant to
any Company or its relevant Subsidiaries plan, policies or practices, the
Committee or State Street is required or permitted to reduce, forfeit or cancel
any amount remaining to be paid, or to recover any amount previously paid, with
respect to this Award or the Immediate Cash Payment, or to otherwise impose or
apply restrictions on this Award, it shall, in its sole discretion, be
authorized to do so. By accepting this Award, you consent to making payment to
your Employer (or most recent former Employer) in the event of a compensation
recovery determination by the Committee or State Street. 2. General
Circumstances of Forfeiture. Any amount remaining to be paid in respect of this
Award will be forfeited, if: a. You fail to comply with the terms of the
applicable Countries Addendum attached to this Award or the terms of any other
Restrictive Covenant you agree to or have agreed to with the Company or a
Subsidiary; b. You terminate employment with the Company and its Subsidiaries on
a voluntary basis and are not [Retirement Eligible or] Disabled [(for avoidance
of doubt, the Plan’s “Retirement Eligible” exception to forfeiture upon
termination of employment does not apply to this Award)]; or c. Your employment
with the Company and its Subsidiaries is terminated for gross misconduct as
determined by the Company or the relevant Subsidiary, in its sole discretion, or
the Company or the relevant Subsidiary, in its sole discretion, determines that
circumstances prior to the date on which you ceased to be employed by with the
Company and its subsidiaries for any reason constituted grounds for termination
for gross misconduct. The grant of this Award and the terms and conditions
governing this Award are intended to comply with the age discrimination
provisions of the European Union Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Legislation”). To the extent
a court or tribunal of competent jurisdiction determines that any provision of
this Award is invalid or unenforceable, in whole or in part, under the Age
Discrimination Legislation, the Company, in its sole discretion, shall have the
power and authority to revise or strike such provision to the 2



--------------------------------------------------------------------------------



 
[exhibit102supplementalca016.jpg]
minimum extent necessary to make it valid and enforceable to the full extent
permitted under applicable local law. This Section 2 applies in addition to, and
not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 3. Material Risk Taker Malus-Based
Forfeiture. In the event you hold a title of Senior Vice President or higher
during the calendar year in which this Award is made, or you hold the status of
“material risk taker” at the time this Award is made or any time thereafter, you
acknowledge and agree that this Award is subject to the provisions of this
Section 3. In respect of any amount remaining to be paid in respect of this
Award may, in the sole discretion of the Committee, be reduced, forfeited or
cancelled, in the event that it is determined by the Committee, in its sole
discretion, that your actions, whether discovered during or after your
employment with the Employer, exposed The Business to any inappropriate risk or
risks (including where you failed to timely identify, analyze, assess or raise
concerns about such risk or risks, including in a supervisory capacity, where it
was reasonable to expect you to do so), and such exposure has resulted or could
reasonably be expected to result in a material loss or losses that are or would
be substantial in relation to the revenues, capital and overall risk tolerance
of The Business. “The Business” shall mean State Street, or, to the extent you
devote substantially all of your business time to a particular business unit
(e.g., Global Services Americas, Global Services International, State Street
Global Exchange or State Street Sector Solutions) or business division (e.g.,
Alternative Investment Solutions, Securities Lending), “Business” shall refer to
such business unit or business line. This provision applies in addition to, and
not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 4. Identified Staff Malus-Based
Forfeiture and Clawback. a. In the event the Company or any Subsidiary notifies
you at any time before or after this Award is made that you have been designated
Identified Staff for purposes of the UK (either PRA or FCA) Remuneration Code,
you acknowledge and agree that both this Award and the Immediate Cash Payment
are subject to the provisions of this Section 4 for a period of seven (7) years
from the date this Award is granted. For those Identified Staff fulfilling a PRA
Senior Management Function, the seven (7)-year period may be extended to ten
(10) years in certain circumstances where: (i) the Company has commenced an
investigation into facts or events which it considers could potentially lead to
the application of a clawback under this Section 4 were it not for the
expiration of the seven (7)-year period; or (ii) the Company has been notified
by a regulatory authority that an investigation has commenced into facts or
events which the Company considers could potentially lead to the application of
clawback by the Company under this Section 4 were it not for the expiration of
the seven (7)-year period. 3



--------------------------------------------------------------------------------



 
[exhibit102supplementalca017.jpg]
b. If the Company determines that a UK Forfeiture Event has occurred it may
elect to reduce, forfeit or cancel all or part of any amount remaining to be
paid in respect of this Award (“UK Malus-Based Forfeiture”). c. If the Company
determines that a UK Clawback Event has occurred it may require the repayment by
you (or otherwise seek to recover from you) of all or part of the cash delivered
to you in respect of this Award or the Immediate Cash Payment. d. The Company
may produce guidelines from time to time in respect of its operation of the
provisions of this Section 4. The Company intends to apply such guidelines in
deciding whether and when to effect any reduction, forfeiture, cancellation or
recovery of compensation but, in the event of any inconsistency between the
provisions of this Section 4 and any such guidelines, this Section 4 shall
prevail. Such guidelines do not form part of any employee’s contract of
employment, and the Company may amend such guidelines and their application at
any time. e. By accepting this Award on the Website, you expressly and
explicitly: i. consent to making the required payment to the Company (or to your
Employer on behalf of the Company) upon a UK Clawback Event and ii. authorize
the Company to issue related instructions, on your behalf, to the Award
Administrator and any brokerage firm and/or third party administrator engaged by
the Company to administer the Award to re-convey, transfer or otherwise return
to the Company any amount paid under the Award. f. For the purposes of this
Section 4: i. A “UK Forfeiture Event” means a determination by the Company, in
its sole discretion, that (A) there is reasonable evidence of your misbehavior
or material error; or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material downturn in its financial performance; or
(C) the Company, one of its Subsidiaries or a relevant business unit has
suffered a material failure of risk management; ii. A “UK Clawback Event” means
a determination by the Company, in its sole discretion, that either (A) there is
reasonable evidence of your misbehavior or material error or (B) the Company,
one of its Subsidiaries or a relevant business unit has suffered a material
failure of risk management. g. This Section 4 applies in addition to, and not to
the exclusion of, any other holding, forfeiture and/or clawback provisions
contained in this Agreement. 4



--------------------------------------------------------------------------------



 
[exhibit102supplementalca018.jpg]
5. SSB Intl GmbH and SSGA GmbH Affordability Limitations, Malus-Based Forfeiture
and Clawback. a. Awards issued to SSB Intl GmbH or State Street Global Advisors
GmbH staff may be impacted by the financial situation of the bank and/or
regulatory group, as prescribed by regulatory requirements in its applicable
version (e.g. the Remuneration Ordinance for Institutions and/or German Banking
Act). Awards may also be limited to the extent ordered by the competent
supervisory authority according to sec. 45 para. 2 sentence 1 no. 5a, 6 German
Banking Act. Further, entitlement to an Award may lapse if the competent
supervisory authority issues a corresponding definitive order according to sec.
45 para. 5 sentence 5 to 8 German Banking Act. b. In the event the Company or
any Subsidiary notifies you at any time before or after this Award is made that
you have been designated SSB Intl GmbH Identified Staff for purposes of the
German Remuneration Ordinance, you acknowledge and agree that the amount of the
Immediate Cash Payment plus this Award are subject to forfeiture and clawback
for a period from the date the Award is granted until two (2) years from the
date that the final tranche of this Award vests. A clawback applies if you, as
SSB Intl GmbH Identified Staff, (i) contributed significantly to, or was
responsible for, conduct that resulted in significant losses or regulatory
sanctions for SSB Intl GmbH, or (ii) is responsible for a serious breach of
relevant external or internal rules on good conduct (each of (i) and (ii)
constituting a “SSB Intl GmbH Identified Staff Clawback Event”). c. Section 5
applies in addition to, and not to the exclusion of, any other holding,
forfeiture and/or clawback provisions contained in this Agreement. 6. Management
Committee/Executive Vice President Forfeiture and Clawback. a. If, at the time
the Award is made, you are a member of the State Street Corporation Management
Committee or any successor committee or body (“Management Committee” or “MC”) or
hold the title Executive Vice President (“EVP”) or higher, any amount remaining
to be paid in respect of this Award may, in the sole discretion of the
Committee, be reduced, forfeited or cancelled, in whole or in part, in the event
that it is determined by the Committee, in its sole discretion, that: i. you
engaged in fraud, gross negligence or any misconduct, including in a supervisory
capacity, that was materially detrimental to the interests or business
reputation of State Street or any of its businesses; or 5



--------------------------------------------------------------------------------



 
[exhibit102supplementalca019.jpg]
ii. you engaged in conduct that constituted a violation of State Street policies
and procedures or State Street Standard of Conduct in a manner which either
caused or could have caused reputational harm that is material to State Street
or placed or could have placed State Street at material legal or financial risk;
or iii. as a result of a material financial restatement by State Street
contained in a filing with the U.S. Securities and Exchange Commission (“SEC”),
or miscalculation or inaccuracy in the determination of performance metrics,
financial results or other criteria used in determining the amount of this
Award, you would have received a smaller or no Award hereunder. b. If, at the
time the Award is made, you are a member of the Management Committee or hold the
title EVP or higher, this Award and the Immediate Cash Payment also are subject
to compensation recovery as provided herein. Upon the occurrence of either an
MC/EVP Clawback Event or an MC/EVP Clawback Breach, the Committee may, in its
sole discretion, determine to recover the MC/EVP Clawback Amount, in whole or in
part. Following such a determination, you agree to immediately repay such
compensation in cash no later than sixty (60) days following such determination.
To the extent not prohibited by applicable law and subject to compliance with
Section 409A of the Code, if you fail to comply with any requirement to repay
compensation under this Section 6, the Committee may determine, in its sole
discretion, in addition to any other remedies available to the Company, that you
will satisfy your repayment obligation through an offset to any future payments
owed by the Company or any of its Subsidiaries to you. c. For purposes of this
Section 6: i. “MC/EVP Clawback Event” means a determination by the Committee, in
its sole discretion, within three (3) years (within one (1) year for an EVP)
after the date of grant of this Award: (A) with respect to any event or series
of related events that you engaged in fraud or willful misconduct, including in
a supervisory capacity, that resulted in financial or reputational harm that is
material to State Street and resulted in the termination of your employment by
the Company and its Subsidiaries (or, following a cessation of your employment
for any other reason, such circumstances constituting grounds for termination
are determined applicable); or (B) a material financial restatement or
miscalculation or inaccuracy in financial results, performance metrics, or other
criteria used in determining this Award by State Street occurred. For the
avoidance of doubt and as applicable, an MC/EVP Clawback Event includes any
determination by the Committee that is based on circumstances prior to the date
on which you cease to be employed 6



--------------------------------------------------------------------------------



 
[exhibit102supplementalca020.jpg]
by the Company and its Subsidiaries for any reason, even if the determination by
the Committee occurs after such cessation of employment. ii. “MC/EVP Clawback
Breach” means a determination by the Committee, in its sole discretion, that you
failed to comply with the terms of any covenant not to compete entered into by
you with the Company or your Employer, whether in the applicable Country
Addendum attached to this Award or in any other agreement. iii. “MC/EVP Clawback
Amount” means: (A) with respect to an MC/EVP Clawback Event described in Section
6(c)(i)(A), the amount of the Immediate Cash Payment plus the amount of the cash
payments, if any, that were delivered to you under this Award by the Company
during the period of three (3) years (one (1) year for an EVP) immediately prior
to such MC/EVP Clawback Event; (B) with respect to an MC/EVP Clawback Event
described in Section 6(c)(i)(B), the amount of the Immediate Cash Payment plus
the amount of the cash payments, if any, that were delivered to you under this
Award by the Company (x) during the period of three (3) years (one (1) year for
an EVP) immediately prior to an associated date designated by the Committee and
(y) that represents an amount that, in the sole discretion of the Committee,
exceeds the amount you would have been awarded as the Immediate Cash Payment and
under this Award had the financial statements or other applicable records of
State Street been accurate; or (C) with respect to an MC/EVP Clawback Breach
described in Section 6(c)(ii), the amount of the Immediate Cash Payment plus the
amount of the cash payments, if any, that were delivered to you under this Award
by the Company after the earlier to occur of the date your Employment terminated
or the date your failure to comply with the applicable covenant(s) not to
compete commenced, as determined by the Committee in its sole discretion; and
(D) in each case, reduced, by taking into account any portion of Immediate Cash
Payment and/or this Award that was previously recovered by the Company under
this Section 6 to avoid a greater than 100% recovery. d. In connection with any
MC/EVP Clawback Event or MC/EVP Clawback Breach, to the extent not prohibited by
applicable law and subject to Section 10 (if applicable), if you fail to comply
with any requirement to repay compensation under Section 6(b), the Committee may
determine, in its sole discretion, in addition to any other remedies available
to the Company, that you will satisfy your repayment obligation through an
offset to any future payments owed by the Company or any of its Subsidiaries to
you. Further, you expressly and explicitly authorize the Company to issue
instructions, on your behalf, to any brokerage firm or third party administrator
engaged by the Company to hold your awards 7



--------------------------------------------------------------------------------



 
[exhibit102supplementalca021.jpg]
granted under the Plan (or any other amounts acquired pursuant to the Plan) to
re-convey, transfer or otherwise return such amounts to the Company. e. This
Section 6 applies in addition to, and not to the exclusion of, any other
holding, forfeiture and/or clawback provisions contained in this Agreement. 7.
Payment and Tax Withholding. Payment will be made as soon as feasible on or
after the vesting date, and in any event within thirty (30) days following the
vesting date. Federal, state and local taxes will be withheld as required by law
and the net remaining value will be delivered as USD cash into the default cash
fund in your individual Award Administrator account. The default cash fund in
your individual Award Administrator account pays interest at prevailing rates
and can be sold at any time. 8. Employee Rights. Nothing in this Award shall be
construed to guarantee you any right of employment with the Company, your
Employer or any Subsidiary or to limit the discretion of any of them to
terminate your employment at any time, to the maximum extent permitted under
local law. In consideration of the grant of the Award, you acknowledge and agree
that you will have no entitlement to compensation or damages in consequence of
the termination of your Employment (for any reason whatsoever and whether or not
in breach of contract or local labor laws), insofar as such entitlement arises
or may arise from your ceasing to have rights under or to be entitled to the
Award as a result of such termination, or from the loss or diminution in value
of the Award. By accepting this Award, you shall be deemed irrevocably to have
waived any such claim or entitlement against the Company, your Employer and all
Subsidiaries that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
this Agreement, you shall be deemed irrevocably to have waived your entitlement
to pursue such claim. In the event your Employment ends and you are subsequently
rehired by the Company or any Subsidiary, no Award previously forfeited or
recovered will be reinstated. 9. Non-Transferability, Etc. This Award shall not
be transferable other than (1) by will or the laws of descent and distribution
or (2) pursuant to the terms of a court-approved domestic relations order,
official marital settlement agreement or other divorce or settlement instrument
satisfactory to State Street, in its sole discretion. In the case of transfer
pursuant to (2) above, this Award shall remain subject to all the terms and
conditions contained in the Plan and this Agreement, including vesting,
forfeiture and clawback terms and conditions. Any attempt by you (or in the case
of your death, by your Designated Beneficiary) to assign or transfer this Award,
either voluntarily or involuntarily, contrary to the provisions hereof, shall be
null, void and without effect and shall render this Award itself null and void.
8



--------------------------------------------------------------------------------



 
[exhibit102supplementalca022.jpg]
10. Compliance with Section 409A of the Code. a. The provisions of this Award
are intended to be exempt from, or compliant with, Section 409A of the Code, and
shall be construed and interpreted consistently therewith. Notwithstanding the
foregoing, neither the Company nor any Subsidiary shall have any liability to
you or to any other person if this Award is not so exempt or compliant. b. If
and to the extent i. any portion of any payment, compensation or other benefit
provided to you pursuant to the Plan in connection with your employment
termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A of the Code, and ii. you are a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations you (through
accepting this Award) agree that you are bound, such portion of the payment,
compensation or other benefit shall not be paid before the day that is six
months plus one day after the date of “separation from service” (as determined
under Section 409A of the Code) (the “New Payment Date”), except as Section 409A
of the Code may then permit. The aggregate of any payments that otherwise would
have been paid to you during the period between the date of separation from
service and the New Payment Date shall be paid to you in a lump sum on such New
Payment Date, and any remaining payments will be paid on their original deferral
schedule. 11. Miscellaneous. a. Awards Discretionary. By accepting this Award,
you acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, forfeited, cancelled, or terminated by the
Company, in its sole discretion, at any time. The grant of this Award is a
one-time benefit and does not create any contractual or other right to receive
an award, compensation or benefits in lieu of an award in the future. Future
awards, if any, will be at the sole discretion of the Company, including, but
not limited to, the form and timing of an award, the amount of cash subject to
an award, and forfeiture, clawback and vesting provisions. b. Company and
Committee Discretion. Sections 2 through 6 of this Agreement are intended to
comply with and meet the requirements of applicable law and related implementing
regulations regarding incentive compensation and will be interpreted and
administered accordingly as well as in accordance with any implementing policies
and practices of the Company or its relevant Subsidiaries in effect from time to
time. In making determinations under such Sections, the Company, the relevant
Subsidiary or the Committee, as applicable, may take into account, in its sole
discretion, all factors that it deems appropriate or relevant. Furthermore, the
Company, the relevant Subsidiary or the Committee may, as 9



--------------------------------------------------------------------------------



 
[exhibit102supplementalca023.jpg]
applicable, take any and all actions it deems necessary or appropriate in its
sole discretion, as permitted by applicable law, to implement the intent of
Sections 2 through 6, including suspension of vesting and payment pending an
investigation or the determination by the Company, the relevant Subsidiary or
the Committee, as applicable. Each such Section is without prejudice to the
provisions of the other Sections, and the Company, the relevant Subsidiary or
the Committee, as applicable, may elect or be required to apply any or all of
the provisions of Sections 2 through 6 to this Award and, where applicable, to
the Immediate Cash Payment. Sections 2 through 6 of this Agreement shall cease
to apply upon your death at any time provided, however, if a UK Clawback Event,
SSB Intl GmbH Identified Staff Clawback Event, MC/EVP Clawback Event or an
MC/EVP Clawback Breach has occurred pursuant to Section 4, 5, or 6,
respectively, at or prior to your death, any amount that the Committee has made
a determination to recover under such Section shall continue to be payable to
the Company. c. Voluntary Participation. Your participation in the Plan is
voluntary. The value of this Award is an extraordinary item of compensation, is
outside the scope of your employment contract, if any, and is not part of your
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments. d. Electronic Delivery. The
Company or any of its Subsidiaries may, in its sole discretion, decide to
deliver any documents related to the Award by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system, including the
Website, established and maintained by the Company, any of its Subsidiaries, the
Award Administrator or another party designated by the Company. e. Electronic
Acceptance. By accepting this Award electronically, i. you acknowledge and agree
that you are bound by the terms of this Agreement and the Plan and that you and
this Award are subject to all of the rights, power and discretion of the
Company, its Subsidiaries and the Committee set forth in this Agreement and the
Plan; and ii. this Award is deemed accepted by the Company and the Company shall
be deemed to be bound by the terms of this Agreement. f. Language. By
Participating in the Plan, you acknowledge that you are sufficiently proficient
in English or have consulted with an advisor who is sufficiently proficient in
English so as to allow you to understand the terms and conditions of this
Agreement. You acknowledge and agree that it is your express intent that this
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to this Award, 10



--------------------------------------------------------------------------------



 
[exhibit102supplementalca024.jpg]
be drawn up in English. If you have received this Agreement, the Plan or any
other documents related to this Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will prevail to the extent permitted under
local law. France: Une version française de cet Accord peut être consultée sur
l’intranet. Poland: Kopię tej Umowy w języku polskim może Pan/Pani otrzymać
wchodząc na Stronę. g. Additional Requirements. The Company reserves the right
to impose other requirements on this Award, and your participation in the Plan,
to the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of this
Award and the Plan. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing. Further, a grant of an Award hereunder is subject to
compliance by the Company and you with all legal requirements applicable
thereto, including compliance with the requirements of 12 C.F.R. Part 359. h.
Public Offering. If you are a resident and/or employed outside the United
States, the grant of this Award is not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of this Award is not subject to the
supervision of the local securities authorities. i. Limitation of Liability. No
individual acting as a director, officer, employee or agent of the Company or
any of its Subsidiaries will be liable to you or any other person for any
action, including any Award forfeiture, Award recovery or other discretionary
action taken pursuant to this Agreement or any related implementing policy or
procedure of the Company. j. Exchange Rates. Neither the Company, your Employer
or any Subsidiary shall be liable for any foreign exchange rate fluctuation,
where applicable, between your local currency and the United States dollar that
may affect the value of an Award or of any amounts due to you under this
Agreement. k. Notional Investments. 100% of the Award will be allocated to and
will be treated as though notionally invested in the State Street Institutional
U.S. Government Money Market Fund. The earnings credited will vary based on the
actual performance of the money market; however, there is no ownership interest
in the Money Market Fund or any other actual investment. Earnings, if any, will
generally result in the credit of additional notional units as the Money Market
Fund is managed to a $1.00 USD unit share price. Past performance is no
guarantee of future performance and the fund unit value can decline below $1.00
11



--------------------------------------------------------------------------------



 
[exhibit102supplementalca025.jpg]
USD. The administration of earnings shall be subject to procedures approved by
the Plan Administrator. The Plan Administer may at any time substitute a new
fund or other notional tracking option for the Money Market Fund, including with
respect to balances already notionally invested under the Plan. You acknowledge
and agree, on your behalf and on behalf of your Beneficiaries, that none of the
Company or its agents or representatives shall be liable for any losses or
damages of any kind, including notional investment losses, relating to the
allocation of the Award to the Money Market Fund or any other notional
investment under the Plan. l. Applicable Law. This Agreement shall be subject to
and governed by the laws of the Commonwealth of Massachusetts, United States of
America without regard to that Commonwealth’s conflicts of law principles. 12.
Application of Local Law and Countries Addendum. a. Notwithstanding Section
11(l), this Award shall be subject to all applicable laws, rules and regulations
of your country of residence (and country of employment, if different) and any
special terms and conditions for your country of residence (and country of
employment, if different), including as set forth in the addendum that
immediately follows this Agreement (“Countries Addendum”), but limited to the
extent required by local law. The Company reserves the right, in its sole
discretion, to add to or amend the terms and conditions set out in the Countries
Addendum as necessary or advisable in order to comply with applicable laws,
rules and regulations or to facilitate the operation and administration of this
Award and the Plan, including (but not limited to) circumstances where you
transfer residence and/or Employment to another country. b. As a condition to
this Award, you agree to repatriate all payments attributable to the Award in
accordance with local foreign exchange rules and regulations in your country of
residence (and country of employment, if different). In addition, you also agree
to take any and all actions, and consent to any and all actions taken by the
Company and its Subsidiaries, as may be required to allow the Company and its
Subsidiaries to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different). Finally, you agree to take
any and all actions as may be required to comply with your personal legal, tax
and other obligations under local laws, rules and regulations in your country of
residence (and country of employment, if different). 13. Data Privacy. The
Company is located at One Lincoln Street, Boston, Massachusetts, U.S.A. and
grants Awards under the Plan to employees of the Company and its Subsidiaries in
its sole discretion. You should carefully review the following information about
the Company’s data privacy practices in relation to your Award. 12



--------------------------------------------------------------------------------



 
[exhibit102supplementalca026.jpg]
a. Data Collection, Processing and Usage. Pursuant to applicable data protection
laws, you are hereby notified that the Company and your Employer collect,
process and use certain personal data about you for the legitimate interest of
implementing, administering and managing the Plan and generally administering
Awards; specifically, including your name, home address, email address and
telephone number, date of birth, social security number, social insurance number
or other identification number, salary, citizenship, job title, any
directorships held in the Company, and details of all Awards or any other
incentive compensation awards granted, canceled, forfeited, exercised, vested,
or outstanding in your favor, which the Company receives from you or your
Employer. In granting Awards under the Plan, the Company will collect your
personal data for purposes of allocating Awards and implementing, administering
and managing the Plan. The Company’s collection, processing and use of your
personal data is necessary for the performance of the Company’s contractual
obligations under the Plan and pursuant to the Company’s legitimate interest of
managing and generally administering employee incentive compensation awards.
Your refusal to provide personal data would make it impossible for the Company
to perform its contractual obligations and may affect your ability to
participate in the Plan. As such, by participating in the Plan, you voluntarily
acknowledge the collection, processing and use of your personal data as
described herein. b. Award Administrator. The Company transfers your personal
data to the Award Administrator, which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different Award Administrator and share your personal data
with another company that serves in a similar manner. The Award Administrator
will open an account to credit your Award, including any amounts that ultimately
vest under the Plan. You will be asked to agree on separate terms and
acknowledge data processing practices with the Award Administrator, which is a
condition to your ability to participate in the Plan. c. Data Retention. The
Company will use your personal data only as long as is necessary to implement,
administer and manage your participation in the Plan or as required to comply
with legal or regulatory obligations, including under tax and security laws. If
the Company keeps your data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be for compliance with relevant
laws or regulations. For further information about the processing of your
personal data, please see the GHR Privacy Notice. 13



--------------------------------------------------------------------------------



 
[exhibit102supplementalca027.jpg]
APPENDIX A COUNTRIES ADDENDUM TO [ ] DEFERRED VALUE AWARD AGREEMENT STATE STREET
CORPORATION SUPPLEMENTAL CASH INCENTIVE PLAN A. United States B. Australia C.
Brazil D. Brunei E. Canada F. France G. Germany H. Hong Kong I. India J. Ireland
K. Luxembourg L. Netherlands M. Poland N. South Korea O. Thailand P. United
Kingdom A. UNITED STATES
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. In addition,
your eligibility to participate in the Plan in the future, including any
potential future grants of awards under the Plan (or any successor incentive
plan of the Company), is subject to and conditioned on your compliance with the
terms and conditions of this Countries Addendum. This Countries Addendum
contains a covenant not to compete in Paragraph 5 which shall apply to you under
the circumstances described in Paragraph 5. You should review it carefully. You
may consult with an attorney before accepting the Award. You may consider
whether you wish to accept the Award for up to 30 days from the date it was
first made available to you on the Website. By accepting the Award, you
acknowledge and agree that it is fair and adequate 14



--------------------------------------------------------------------------------



 
[exhibit102supplementalca028.jpg]
consideration for the covenant not to compete and other promises you make in
this Countries Addendum. All terms used herein shall have the meaning given to
them in the Plan or this Award, except as otherwise expressly provided herein.
1. Confidentiality. (a) You acknowledge that you have access to Confidential
Information which is not generally known or made available to the general public
and that such Confidential Information is the property of the Company, its
Subsidiaries or its or their licensors, suppliers or customers. Subject to
Paragraph 16, below, you agree specifically as follows, in each case whether
during your Employment or following the termination thereof: (i) You will always
preserve as confidential all Confidential Information, and will never use it for
your own benefit or for the benefit of others; this includes that you will not
use the knowledge of activities or positions in clients’ securities portfolio
accounts or cash accounts for your own personal gain or for the gain of others.
(ii) You will not disclose, divulge, or communicate Confidential Information to
any unauthorized person, business or corporation during or after the termination
of your Employment with the Company and its Subsidiaries. You will use your best
efforts and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Countries Addendum, is publicly disclosed (other than by a violation by you
of the terms of this Countries Addendum) either prior to or subsequent to your
receipt of such information, or is rightfully received by you from a third party
without obligation of confidence and other than in relation to your Employment
with the Company or any of its Subsidiaries. State Street recognizes that
certain disclosures of confidential information to appropriate government
authorities or other designated persons are protected by “whistleblower” and
other laws. Nothing in this Countries Addendum is intended to or should be
understood or construed to prohibit or otherwise discourage such disclosures.
State Street will not tolerate any discipline or other retaliation against
employees who properly make such legally-protected disclosures. 2. Assignment
and Disclosure. (a) You acknowledge that, by reason of being employed by your
Employer, to the extent permitted by law, all works, deliverables, products,
methodologies and other work 15



--------------------------------------------------------------------------------



 
[exhibit102supplementalca029.jpg]
product conceived, created and/or reduced to practice by you, individually or
jointly with others, during the period of your Employment by your Employer and
relating to the Company or any of its Subsidiaries or demonstrably anticipated
business, products, activities, research or development of the Company or any of
its Subsidiaries or resulting from any work performed by you for the Company or
any of its Subsidiaries, including, without limitation, any track record with
which you may be associated as an investment manager or fund manager
(collectively, “Work Product”), that consists of copyrightable subject matter is
"work made for hire" as defined in the Copyright Act of 1976 (17 U.S.C. § 101),
and such copyrights are therefore owned, upon creation, exclusively by State
Street. To the extent the foregoing does not apply and to the extent permitted
by law, you hereby assign and agree to assign, for no additional consideration,
all of your rights, title and interest in any Work Product and any intellectual
property rights therein to State Street. You hereby waive in favor of State
Street any and all artist’s or moral rights (including without limitation, all
rights of integrity and attribution) you may have pursuant to any state, federal
or foreign laws, rules or regulations in respect of any Work Product and all
similar rights thereto. You will not pursue any ownership or other interest in
such Work Product, including, without limitation, any intellectual property
rights. (b) You will disclose promptly and in writing to the Company or your
Employer all Work Product, whether or not patentable or copyrightable. You agree
to reasonably cooperate with State Street: (i) to transfer to State Street the
Work Product and any intellectual property rights therein; (ii) to obtain or
perfect such right; (iii) to execute all papers, at State Street’s expense, that
State Street shall deem necessary to apply for and obtain domestic and foreign
patents, copyright and other registrations; and (iv) to protect and enforce
State Street’s interest in them. (c) These obligations shall continue beyond the
period of your Employment with respect to inventions or creations conceived or
made by you during the period of your Employment. 3. Non-Solicitation. (a) This
Paragraph 3 shall apply to you at any time that you hold the title of Vice
President or higher. (b) You agree that, during your Employment and for a period
of eighteen (18) months from the date your Employment terminates for any reason
you will not, without the prior written consent of the Company or your Employer:
(i) solicit, directly or indirectly (other than through a general solicitation
of employment not specifically directed to employees of the Company or any of
its Subsidiaries), the employment of, hire or employ, recruit, or in any way
assist another in soliciting or recruiting the employment of, or otherwise
induce the termination of the employment of, any person who then or within the
preceding twelve (12) months was an officer of the Company or any of its
Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or 16



--------------------------------------------------------------------------------



 
[exhibit102supplementalca030.jpg]
(ii) engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries. (c)
Paragraph 3(b)(i) above shall be deemed to exclude the words “hire or employ” if
your work location is in California or New York, and shall be construed and
administered accordingly. (d) For purposes of this Paragraph 3, “officer” shall
include any person holding a position title of Assistant Vice President or
higher. Notwithstanding the foregoing, this Paragraph 3 shall be inapplicable
following a Change in Control. 4. Notice Period Upon Resignation. (a) This
Paragraph 4 shall apply to you at any time that you hold the title of Vice
President or higher. If you are subject to an employment agreement that requires
a longer notice period, that employment agreement shall govern. (b) In order to
permit the Company and its Subsidiaries to safeguard their business interests
and goodwill in the event of your resignation from Employment for any reason,
you agree to give your Employer advance notice of your resignation. The duration
of the advance notice you provide (the “Notice Period”) will be determined at
the time you deliver such notice, as follows: (i) if you are a member of the
Management Committee, you will give 180 days’ advance notice; (ii) if you are an
Executive Vice President (but not a member of the Management Committee), you
will give ninety (90) days’ advance notice; (iii) If you are a Senior Vice
President or Senior Managing Director, you will give sixty (60) days’ advance
notice; and (iv) if you are a Managing Director or Vice President, you will give
thirty (30) days’ advance notice. (c) During the Notice Period, you will
cooperate with your Employer, as well as the Company and its Subsidiaries, and
provide them with any requested information to assist with transitioning your
duties, accomplishing its or their business, and/or preserving its or their
client relationships. (d) In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (f) below, at all times during the Notice Period you shall
continue to be an employee of your Employer, shall continue to receive your
regular salary and benefits (although you may not be eligible for any new
incentive compensation awards or, subject to applicable law, to accrue any paid
vacation time), and shall continue to comply with the applicable policies of
your Employer, the Company and its Subsidiaries. (e) You agree that should you
fail to provide advance notice of your resignation as required in this Paragraph
4, your Employer, the Company or any of its Subsidiaries shall be entitled to
seek injunctive relief restricting you from employment for a period equal to the
period 17



--------------------------------------------------------------------------------



 
[exhibit102supplementalca031.jpg]
for which notice of resignation was required but not provided, and for the
period of restriction under Paragraph 5, if applicable, in addition to any other
remedies available under law. (f) If you have sixty (60) or fewer days’ notice
remaining in your required Notice Period under this Paragraph 4, your Employer,
or the Company, or any of its Subsidiaries may, at any time during the remainder
of your Notice Period, release you from your obligations under this Paragraph 4
and give immediate effect to your resignation; provided that such action shall
not affect your other obligations under this Countries Addendum. (g)
Notwithstanding the foregoing, if you hold the title of Executive Vice President
or higher this Paragraph 4 shall not apply in the event you terminate your
Employment for Good Reason on or prior to the first anniversary of a Change in
Control (each as defined in the Plan). 5. Non-Competition. (a) This Paragraph 5
shall apply to you at all times during your Employment and, in certain
circumstances, will continue to apply following the termination of your
Employment. You should review it carefully and may, if you wish, consult with an
attorney before accepting this Award. (b) During your Employment, and following
its termination for the period of time specified in Paragraph 5(c) below (the
entire period, including both during Employment and after Employment, if any,
the “Non-Compete Period”), you will not, anywhere in the Restricted Area, for
yourself or any other person or entity, directly or indirectly, in any
Restricted Capacity, engage in, provide services to, consult for, or be employed
by a business that provides products or services competitive with any products
or services of your Employer, the Company or any of its Subsidiaries with
respect to which you were involved at any time during your Employment or, with
respect to the portion of the Non-Compete Period that follows termination of
your Employment, within the two years preceding the date of the termination of
your Employment. (c) Unless one of the exceptions in Paragraph 5(d) applies to
you, the Non-Compete Period will continue after the termination of your
Employment for any reason under the following circumstances: Then the Non- If at
the time of termination: Compete Period will continue for: You were an Executive
Vice President or higher You were a Vice President or higher and your Employer
was Charles River Development at any 12 months time during the twelve (12)
months immediately preceding the termination of your Employment You were a
Client Executive (as so designated by the Company or any Subsidiary) at any time
during the twelve (12) months 18



--------------------------------------------------------------------------------



 
[exhibit102supplementalca032.jpg]
immediately preceding the termination of your Employment. If none of the above
apply, but one of the Then the Non- following was true at any time during the
Compete Period twelve (12) months immediately preceding the will continue for:
termination of your Employment: You were a Managing Director, Senior Managing
Director or Senior Vice President 6 months working in one of the Specified Job
Families (defined below) You were a Vice President working in one of 3 months
the Specified Job Families (d) Exceptions-- (i) If you reside in or have a
primary reporting location in California, then this Paragraph 5 applies only
during your Employment, but has no effect after the termination of your
Employment for any reason. (ii) If you reside in or are employed in
Massachusetts and State Street terminates your employment involuntarily not for
cause, then this Paragraph 5 applies only during your Employment, but has no
effect after such termination. Here, “cause” means: (1) your Employer’s or the
Company’s good faith determination that it has a reasonable basis for
dissatisfaction with your Employment for reasons such as lack of capacity or
diligence, failure to conform to usual standards of conduct, or other culpable
or inappropriate behavior; or (2) other grounds for discharge that are
reasonably related, in your Employer’s or the Company’s honest judgment, to the
needs of the business of your Employer, the Company or any of its Subsidiaries.
In addition, if you violate a fiduciary duty to your Employer, the Company or
any of its Subsidiaries, then the post-employment portion of the Non- Compete
Period shall be extended by the time during which you engage in such activities,
for up to a total of 2 years following termination of your Employment. (e)
“Restricted Area” means anywhere that your Employer, the Company or any of its
Subsidiaries markets its products or services (which you acknowledge
specifically includes the entire world), or with respect to the portion of the
Non-Compete Period that follows termination of your Employment, anywhere in
which you provided services or had a material presence or influence on behalf of
your Employer, the Company or any of its Subsidiaries at any time within the
2-year period immediately preceding such termination. 19



--------------------------------------------------------------------------------



 
[exhibit102supplementalca033.jpg]
(f) “Restricted Capacity” means any capacity, or with respect to the portion of
the Non-Compete Period that follows termination of your Employment, any capacity
that is the same or similar to the capacity in which you were employed by your
Employer, the Company or any of its Subsidiaries at any time within the 2-year
period immediately preceding such termination and/or involves any services that
you provided to your Employer, the Company or any of its Subsidiaries at any
time within such 2-year period. (g) “Specified Job Families” are those job
families which State Street has identified as having access to confidential and
proprietary information, trade secrets, or good will that require protection
following termination of Employment for any reason. Specified Job Families are
listed in Appendix B. You can find your Job Family in the State Street human
resources information system (in MyWorkday, navigate to View Profile by clicking
the cloud icon in the upper right corner of your screen, click View Profile, and
then select the Job tab). 6. Definitions – Countries Addendum. For the purpose
of this Countries Addendum, the following terms are defined as follows: (a)
“Client” means a prospective, present or former customer or client of the
Company or any of its Subsidiaries with whom you have had, or with whom persons
you have supervised have had, substantive and recurring personal contact during
your Employment with the Company or any of its Subsidiaries. A former customer
or client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services within twelve (12) months prior to
the date your Employment with your Employer ends. (b) “Confidential Information”
includes but is not limited to all trade secrets, trade knowledge, systems,
software, code, data documentation, files, formulas, processes, programs,
training aids, printed materials, methods, books, records, client files,
policies and procedures, client and prospect lists, employee data and other
information relating to the operations of the Company or any of its Subsidiaries
and to its or any of their customers, and any and all discoveries, inventions or
improvements thereof made or conceived by you or others for the Company or any
of its Subsidiaries whether or not patented or copyrighted, as well as cash and
securities account transactions and position records of clients, regardless of
whether such information is stamped “confidential.” (c) “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
your Employer, the Company or any of its Subsidiaries. (d) “Solicitation of
Business” means the attempt through direct or indirect contact by you or by any
other Person with your assistance to induce a Client to: (i) transfer the
Client’s business from the Company or any of its Subsidiaries to any other
person or entity; (ii) cease or curtail the Client’s business with the Company
or any of its Subsidiaries; or (iii) divert a business opportunity from the
Company or any of its Subsidiaries to any other person or entity. 20



--------------------------------------------------------------------------------



 
[exhibit102supplementalca034.jpg]
(e) “Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries existing as
of the date of this Agreement or at any time in the future. 7. Post-Employment
Cooperation. You agree that, following the termination of your Employment with
the Company and its Subsidiaries, you will reasonably cooperate with the Company
or the relevant Subsidiary with respect to any matters arising during or related
to your Employment, including but not limited to reasonable cooperation in
connection with any litigation, governmental investigation, or regulatory or
other proceeding (even if such litigation, governmental investigation, or
regulatory or other proceeding arises following the date of this Award to which
this Countries Addendum is appended or following the termination of your
Employment). The Company or any of its Subsidiaries shall reimburse you for any
reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation. 8. Non-Disparagement. Subject to Paragraph 16,
below, you agree that during your Employment and following the termination
thereof you shall not make any false, disparaging, or derogatory statements to
any media outlet (including Internet-based chat rooms, message boards, any and
all social media, and/or web pages), industry groups, financial institutions, or
to any current, former or prospective employees, consultants, clients, or
customers of the Company or its Subsidiaries regarding the Company, its
Subsidiaries or any of their respective directors, officers, employees, agents,
or representatives, or about the business affairs or financial condition of the
Company or any of its Subsidiaries. 9. Enforcement. You acknowledge and agree
that the promises contained in this Countries Addendum are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
promises in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. Should the
Company determine that any portion of this Award are to be forfeited on account
of your breach of the provisions of this Countries Addendum, any unvested
portion of your Award will cease to vest upon such determination. 10. No Waiver.
No delay by your Employer, the Company or any of its Subsidiaries in exercising
any right under this Countries Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of 21



--------------------------------------------------------------------------------



 
[exhibit102supplementalca035.jpg]
the provision(s) at issue on any other occasion. 11. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 12. Interpretation of Business Protections. The agreements made by you
in Paragraphs 1, 2, 3, 4 and 5 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 13. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 14. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. You agree that this electronic acceptance by both
you and the Company shall be deemed equivalent to the Award having been signed
by both parties. 15. Notification Requirement. Until forty-five (45) days after
the period of restriction under Paragraph 5 expires, you shall give notice to
the Company of each new business activity you plan to undertake, at least five
(5) business days prior to beginning any such activity. Such notice shall state
the name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
16. Certain Limitations. (a) Nothing in this Countries Addendum prohibits you
from reporting possible violations of federal law or regulation to any
governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Moreover, nothing in this Countries Addendum requires you to notify
the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any Confidential Information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. 22



--------------------------------------------------------------------------------



 
[exhibit102supplementalca036.jpg]
(b) You shall not be held criminally or civilly liable under any Federal or
state trade secret law if you disclose a Company trade secret: (i) in confidence
to a Federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purposes of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. (c) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, attorney work product doctrine, the bank
examiner’s privilege, and/or privileges applicable to information covered by the
Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would
reveal the existence or contemplated filing of a suspicious activity report.
Your Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. * * * * * * * Entire Agreement. The Plan and the Agreement
constitute the complete understanding and agreement between the parties to the
Agreement with respect to this Award, and supersedes and cancels any previous
oral or written discussions, agreements or representations regarding this Award.
B. AUSTRALIA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are (a) a director
of a Subsidiary incorporated in Australia, or (b) a person who is a
management-level executive of a Subsidiary incorporated in Australia and who
also is a director of a Subsidiary incorporated outside of Australia, the grant
of this Award is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) in Australia. 2.
Tax Deferral. This Award is intended to be subject to tax deferral under
Subdivision 83A-C of the Income Tax Assessment Act 1997 (subject to the
conditions and requirements thereunder). 3. Non-Solicitation. (a) This Paragraph
3 shall apply to you at any time that you hold the title of Vice President or
higher. (b) You agree that, during your Employment and for a period of eighteen
(18) months from the date your Employment terminates for any reason you will
not, without the prior written consent of the Company or your Employer: (i)
solicit, directly or indirectly (other than through a general solicitation of
employment not specifically directed to employees of the Company or any of its
23



--------------------------------------------------------------------------------



 
[exhibit102supplementalca037.jpg]
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another Person in soliciting or recruiting the employment of, or otherwise
induce the termination of the employment of, any person who then or within the
preceding twelve (12) months was an Officer of the Company or any of its
Subsidiaries (excluding any such Officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any Person other than the Company or any of its Subsidiaries. (c)
“Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their clients or customers, and any and all
discoveries, inventions or improvements thereof made or conceived by you or
others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (d) “Solicitation of Business” means the attempt through direct
or indirect contact by you or by any other Person with your assistance to induce
a Client to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other Person; (ii) cease or curtail the Client’s business
with the Company or any of its Subsidiaries; or (iii) divert a business
opportunity from the Company or any of its Subsidiaries to any other Person. (e)
“Officer” shall include any person holding a position title of Assistant Vice
President or higher. Notwithstanding the foregoing, this Paragraph 3 shall be
inapplicable following a Change in Control. 4. Notice and Non-Compete. In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. It is a condition of this Award that, if you fail to comply
with the terms and conditions below, then the Company may in its absolute
discretion determine that any or all of the amounts remaining to be paid under
this Award should be forfeited. All terms used herein shall have the meaning
given to them in the Plan or the Award, except as otherwise expressly provided
herein. (a) Notice Period Upon Resignation. (i) In order to permit the Company
and its Subsidiaries to safeguard their business interests and goodwill in the
event of your resignation from Employment for any reason, if you hold the title
of Vice President or higher immediately prior to termination of your Employment,
you agree to give your Employer advance notice of your resignation. The duration
of the advance notice you provide (the “Notice Period”) will be determined by
your title at the time you deliver such notice, as follows: 24



--------------------------------------------------------------------------------



 
[exhibit102supplementalca038.jpg]
(1) If you are a member of the State Street Corporation Management Committee,
you will give 180 days’ advance notice in writing; (2) If you are an Executive
Vice President (but not a member of the Management Committee), you will give 90
days’ advance notice in writing; (3) If you are a Senior Vice President or
Senior Managing Director, you will give sixty (60) days’ advance notice; and (4)
If you are a Managing Director or Vice President, you will give thirty (30)
days’ advance notice. For the avoidance of doubt, the Notice Periods set out
above shall be subject always to any contractual obligation you have to give a
longer period of notice of termination of your Employment (whether such
obligation is contained in your contract of Employment or any other agreement to
which you are a party). (ii) During the Notice Period, you will cooperate with
your Employer, as well as the Company and its Subsidiaries, and provide them
with any requested information to assist with transitioning your duties,
accomplishing its or their business, and/or preserving its or their client and
customer relationships. In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (iii) below, at all times during the Notice Period you
shall continue to be an employee of your Employer, shall continue to receive
your regular salary and benefits and you will continue to comply with the
applicable policies of your Employer, the Company, and its Subsidiaries.
However, you will not be eligible for any incentive compensation awards made on
or after the first day of the Notice Period or to accrue any vacation save as
required by statute. (iii) In its sole discretion, at any time during the Notice
Period, the Company or your Employer may release you from your obligations under
this Paragraph (a) by giving immediate effect to your resignation and making a
payment of basic salary in lieu of any remaining portion of the Notice Period;
provided that such action shall not affect your other obligations under this
Addendum. (b) Non-Competition. (i) This Paragraph (b) shall apply to you at all
times during your Employment and, in certain circumstances, will continue to
apply following the termination of your Employment. You should review it
carefully and may, if you wish, consult with an attorney before accepting this
Award. (ii) During your Employment and following its termination for the period
of time specified in Paragraph 4(b)(iii) below (the entire period, including
both during Employment and after Employment, if any, the “Non-Compete Period”),
you will not within the Restricted Territory, directly or indirectly, whether as
owner, director, partner, investor, consultant, agent, employee, co-venturer or
otherwise and whether alone or in conjunction with or on behalf of any other
person: (1) become engaged, employed, concerned or interested in or provide
technical, commercial or professional advice to, any Person which supplies or
provides (or intends to supply or provide) Products or Services in competition
with such parts of the business of the Employer or any Relevant Group Company
with which you 25



--------------------------------------------------------------------------------



 
[exhibit102supplementalca039.jpg]
were materially engaged or involved or for which you were responsible during the
Relevant Period; (2) compete with your Employer or any Relevant Group Company,
or undertake any planning for any business competitive with the business of your
Employer or any Relevant Group Company; or (3) engage in any manner in any
activity that is directly or indirectly competitive or potentially competitive
with the business of your Employer, or any Relevant Group Company as conducted
or under consideration during the Relevant Period and further agree not to work
or provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of your
Employer or any Relevant Group Company, as conducted or in planning during the
Relevant Period. (iii) The Non-Compete Period will continue after the
termination of your Employment for any reason under the following circumstances:
Then the Non- If at the time of termination: Compete Period will continue for:
You were an Executive Vice President or higher You were a Vice President or
higher and your Employer was Charles River Development at any time during the
twelve (12) months immediately preceding the termination of your Employment 12
months You were a Client Executive (as so designated by the Company or any
Subsidiary) at any time during the twelve (12) months immediately preceding the
termination of your Employment. If none of the above apply, but one of the Then
the Non- following was true at any time during the Compete Period twelve (12)
months immediately preceding the will continue for: termination of your
Employment: You were a Managing Director, Senior Managing Director or Senior
Vice President 6 months working in one of the Specified Job Families (defined
below) 26



--------------------------------------------------------------------------------



 
[exhibit102supplementalca040.jpg]
You were a Vice President working in one of 3 months the Specified Job Families
(iv) The period of months referred to in Paragraph 4(b)(iii) above will be
reduced by one day for every day during which, at the Employer’s direction, you
are on a complete leave of absence pursuant to Paragraph 4(a)(ii) above. (v)
Nothing in this Paragraph (b) shall prevent your passive ownership of two
percent (2%) or less of the equity securities of any publicly traded company.
(c) Definitions. For the purpose of this Addendum, the following terms are
defined as follows: (i) “Client” means a current or former customer or client of
the Company or any of its Subsidiaries with whom you have had, or with whom
persons you have supervised have had, substantive and recurring personal contact
during the Relevant Period. A former customer or client means a customer or
client for which the Company or any of its Subsidiaries stopped providing all
services within twelve months prior to the date your Employment with your
Employer ends. (ii) “Products or Services” means any products or services which
are the same as, of the same kind as, of a materially similar kind to, or
competitive with, any products or services supplied or provided by your Employer
or Relevant Group Company and with which you were materially concerned or
connected within the Relevant Period. (iii) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, a
limited liability partnership, an estate, a trust and any other entity or
organization (whether conducted on its own or as part of a wider entity), other
than your Employer, the Company or any of its Subsidiaries. (iv) “Relevant Group
Company” means the Company and/or any Subsidiaries for which you have performed
services or in respect of which you have had operational or managerial
responsibility at any time during the Relevant Period. (v) “Relevant Period”
means the period of 24 months immediately before the date of termination of your
Employment, or (where such provision is applied) the date of commencement of any
period of complete leave of absence pursuant to Paragraph 3(a)(ii). (vi)
“Restricted Territory” means any area or territory: 1. in which you worked
during the Relevant Period; and/or 2. in relation to which you were responsible
for, or materially involved in, the supply of Products or Services in the
Relevant Period. (vii) “Specified Job Families” are those job families which
State Street has identified as having access to confidential and proprietary
information, trade secrets, or good will that require protection following
termination of Employment for any reason. Specified Job Families are listed in
Appendix B. You can find your Job Family in the State Street human resources
information system (in MyWorkday, navigate to View 27



--------------------------------------------------------------------------------



 
[exhibit102supplementalca041.jpg]
Profile by clicking the cloud icon in the upper right corner of your screen,
click View Profile, and then select the Job tab). (viii) “Subsidiaries” means
any entity controlling, controlled by or under common control with the Company,
including direct and indirect subsidiaries existing as of the date of this
Agreement or at any time in the future. 5. Post-Employment Cooperation. You
agree that, following the termination of your Employment with the Company and
its Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Addendum is appended or following the termination of your Employment). The
Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation. 6. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their confidential
information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Addendum is appended.
You further agree that one or more of your Employer, the Company and its
Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled, including the immediate forfeiture of any
as-yet unvested portion of the Award. 7. No Waiver. No delay by your Employer,
the Company or any of its Subsidiaries in exercising any right under this
Addendum shall operate as a waiver of that right or of any other right. Any
waiver or consent as to any of the provisions herein provided by your Employer,
the Company or any of its Subsidiaries must be in writing, is effective only in
that instance, and may not be construed as a broader waiver of rights or as a
bar to enforcement of the provision(s) at issue on any other occasion. 8.
Relationship to Other Agreements. This Addendum supplements and does not limit,
amend or replace any other obligations you may have under applicable law or any
other agreement or understanding you may have with your Employer, the Company or
any of its Subsidiaries or pursuant to the applicable policies of any of them,
whether such additional obligations have been agreed to in the past, or are
agreed to in the future. 9. Interpretation of Business Protections. The
agreements made by you in Paragraphs 3 and 4 above shall be construed and
interpreted in any judicial or other adjudicatory proceeding to permit their
enforcement to the maximum extent permitted by law, and each of the provisions
to this Addendum is severable and independently enforceable without reference to
the enforcement of any other provision. Consistent with the Restraint of Trade
Act 1976 (NSW), if any restriction set forth in this Paragraph is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great 28



--------------------------------------------------------------------------------



 
[exhibit102supplementalca042.jpg]
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 10. Assignment. Except as
provided otherwise herein, this Addendum shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any person or entity which acquires the Company or its assets or business;
provided, however, that your obligations are personal and may not be assigned by
you. 11. Electronic Acceptance. By accepting this Award electronically, you will
be deemed to have acknowledged and agreed that you are bound by the terms of
this Addendum, and it shall be deemed to have been accepted by the Company. 12.
Notification Requirement. During the period of restriction under Paragraph 3(b)
above and for a further 45 days after that period of restriction has expired,
you shall give notice to the Company of each new business activity you plan to
undertake, at least 5 business days prior to beginning any such activity. Such
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of your business relationship(s) and position(s) with
such Person. You shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine your continued compliance with your obligations under this
Addendum. 13. Certain Limitations. (a) Nothing in this Addendum prohibits you
from reporting possible violations of United States federal law or regulation to
any governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of United States federal
law or regulation, or similar Australian law or regulation. Moreover, nothing in
this Addendum requires you to notify the Company that you have made any such
report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any confidential
information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. (b) Despite the foregoing, you also acknowledge that you are not
permitted to disclose to any third-party, including any governmental or
regulatory authority, any information learned in the course of your Employment
that is protected from disclosure by any applicable privilege, including but not
limited to the attorney- client privilege, attorney work product doctrine, the
bank examiner’s privilege, and/or privileges applicable to information covered
by the Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including information that
would reveal the existence or contemplated filing of a suspicious activity
report. Your Employer, the Company and its Subsidiaries do not waive any
applicable privileges or the right to continue to protect its and their
privileged attorney-client information, attorney work product, and other
privileged information. C. BRAZIL
______________________________________________________________________ 29



--------------------------------------------------------------------------------



 
[exhibit102supplementalca043.jpg]
1. Compliance with Law. By accepting the Award, you expressly acknowledge and
agree to comply with applicable Brazilian laws and to pay any and all applicable
taxes associated with the vesting of the Award. 2. Labor Law Acknowledgment. You
expressly acknowledge and agree that, for all legal purposes, (a) the benefits
provided pursuant to the Agreement and the Plan are the result of commercial
transactions unrelated to your Employment; (b) the Agreement and the Plan are
not a part of the terms and conditions of your Employment; and (c) the income
you realize from the Award, if any, is not part of your remuneration from
Employment. BY ELECTRONICALLY ACCEPTING THE AGREEMENT AND THIS COUNTRIES
ADDENDUM, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS AND CONDITIONS OF
THE PLAN, YOUR AGREEMENT AND THIS COUNTRIES ADDENDUM. D. BRUNEI
______________________________________________________________________ IMPORTANT
NOTICE. WARNING: The contents of the Agreement, this Countries Addendum, the
Plan, and all other materials pertaining to this Award and/or the Plan have not
been reviewed by any regulatory authority in Brunei Darussalam. You are hereby
advised to exercise caution in relation to the offer thereunder. If you have any
doubts about any of the contents of the aforesaid materials, you should obtain
independent professional advice. 1. Assignment and Disclosure. (a) You
acknowledge that, by reason of being employed by your Employer, to the extent
permitted by law, all works, deliverables, products, methodologies and other
work product conceived, created and/or reduced to practice by you, individually
or jointly with others, during the period of your Employment by your Employer
and relating to the Company or any of its Subsidiaries or demonstrably
anticipated business, products, activities, research or development of the
Company or any of its Subsidiaries or resulting from any work performed by you
for the Company or any of its Subsidiaries, including, without limitation, any
track record with which you may be associated as an investment manager or fund
manager (collectively, “Work Product”), that consists of copyrightable subject
matter is "work made for hire" as defined in the Copyright Order, 1999 and such
copyrights are therefore owned, upon creation, exclusively by State Street. To
the extent the foregoing does not apply and to the extent permitted by law, you
hereby assign and agree to assign, for no additional consideration, all of your
rights, title and interest in any Work Product and any intellectual property
rights therein to State Street. You hereby waive in favor of State Street any
and all artist’s or moral rights (including without limitation, all rights of
integrity and attribution) you may have pursuant to any state, federal or
foreign laws, rules or regulations in respect of any Work Product and all
similar rights thereto. You will not pursue any ownership or other interest in
such Work Product, including, without limitation, any intellectual property
rights. 30



--------------------------------------------------------------------------------



 
[exhibit102supplementalca044.jpg]
(b) You will disclose promptly and in writing to the Company or your Employer
all Work Product, whether or not patentable or copyrightable. You agree to
reasonably cooperate with State Street: (i) to transfer to State Street the Work
Product and any intellectual property rights therein; (ii) to obtain or perfect
such rights; (iii) to execute all papers, at State Street’s expense, that State
Street shall deem necessary to apply for and obtain domestic and foreign
patents, copyright and other registrations; and (iv) to protect and enforce
State Street’s interest in them. (c) These obligations shall continue beyond the
period of your Employment with respect to inventions or creations conceived or
made by you during the period of your Employment. 2. Confidentiality. (a) You
acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 14, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. (ii) You will not
disclose, divulge, or communicate Confidential Information to any unauthorized
person, business or corporation during or after the termination of your
Employment with the Company and its Subsidiaries. You will use your best efforts
and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Countries Addendum, is publicly disclosed (other than by a violation by you
of the terms of this Countries Addendum) either prior to or subsequent to your
receipt of such 31



--------------------------------------------------------------------------------



 
[exhibit102supplementalca045.jpg]
information, or is rightfully received by you from a third party without
obligation of confidence and other than in relation to your Employment with the
Company or any of its Subsidiaries. State Street recognizes that certain
disclosures of confidential information to appropriate government authorities or
other designated persons are protected by “whistleblower” and other laws.
Nothing in this Countries Addendum is intended to or should be understood or
construed to prohibit or otherwise discourage such disclosures. State Street
will not tolerate any discipline or other retaliation against employees who
properly make such legally-protected disclosures. 3. Non-Solicitation. (a) This
Paragraph 3 shall apply to you at any time that you hold the title of Vice
President or higher. (b) You agree that, during your Employment and for a period
of eighteen (18) months from the date your Employment terminates for any reason
you will not, without the prior written consent of the Company or your Employer:
(i) solicit, directly or indirectly (other than through a general solicitation
of employment not specifically directed to employees of the Company or any of
its Subsidiaries), the employment of, hire or employ, recruit, or in any way
assist another in soliciting or recruiting the employment of, or otherwise
induce the termination of the employment of, any person who then or within the
preceding twelve (12) months was an officer of the Company or any of its
Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any person or entity other than the Company or any of its
Subsidiaries. (c) “Officer” shall include any person holding a position title of
Assistant Vice President or higher. Notwithstanding the foregoing, this
Paragraph 3 shall be inapplicable following a Change in Control 4. Notice and
Non-Compete. In consideration of your receipt of this Award, you expressly agree
to comply with the terms and conditions below without regard to whether or not
any amount has been forfeited, paid, delivered or repaid, under this Award at
any time, including the time you separate from service with your Employer, the
Company and its Subsidiaries. It is a condition of this Award that, if you fail
to comply with the terms and conditions below, then the Company may in its
absolute discretion determine that any or all of the amounts remaining to be
paid under this Award should be forfeited. All terms used herein shall have the
meaning given to them in the Plan or this Award, except as otherwise expressly
provided herein. (a) Notice Period Upon Resignation. (i) In order to permit the
Company and its Subsidiaries to safeguard their business interests and goodwill
in the event of your resignation from Employment for any reason, you agree to
give your Employer advance notice of your resignation. The 32



--------------------------------------------------------------------------------



 
[exhibit102supplementalca046.jpg]
duration of the advance notice you provide (the “Notice Period”) will be
determined by your title at the time you deliver such notice, as follows: (A) if
you are a member of the State Street Corporation Management Committee, you will
give 180 days’ advance notice; (B) if you are an Executive Vice President (but
not a member of the Management Committee), you will give ninety (90) days’
advance notice; (C) if you are a Senior Vice President or Senior Managing
Director, you will give sixty (60) days’ advance notice; and (D) If you are a
Managing Director or Vice President, you will give thirty (30) days’ advance
notice. For the avoidance of doubt, the Notice Periods set out above shall be
subject always to any contractual obligation you have to give a longer period of
notice of termination of your Employment (whether such obligation is contained
in your contract of Employment or any other agreement to which you are a party).
(ii) During the Notice Period, you will cooperate with your Employer, as well as
the Company and its Subsidiaries, and provide them with any requested
information to assist with transitioning your duties, accomplishing its or their
business, and/or preserving its or their client relationships. (iii) In its sole
discretion, during the Notice Period, your Employer or the Company may place you
on a partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in Paragraph (iv)
below, at all times during the Notice Period you shall continue to be an
employee of your Employer, shall continue to receive your regular salary and
benefits and you will continue to comply with the applicable policies of your
Employer, the Company, and its Subsidiaries. However, you will not be eligible
for any incentive compensation awards made on or after the first day of the
Notice Period or to accrue any vacation save as required by statute. (iv) In its
sole discretion, at any time during the Notice Period, the Company or your
Employer may release you from your obligations under this Section 4 by giving
immediate effect to your resignation and making a payment in lieu of any notice
due; provided that such action shall not affect your other obligations under
this Countries Addendum. (b) Non-Competition. (i) This Paragraph 4(b) shall
apply to you at all times during your Employment and, in certain circumstances,
will continue to apply following the termination of your Employment. You should
review it carefully and may, if you wish, consult with an attorney before
accepting this Award. (ii) During your Employment and following its termination
for the period of time specified in Paragraph 4(b)(iii) below (the entire
period, including both during Employment and after Employment, if any, the
“Non-Compete Period”), you will not within the Restricted Territory, directly or
indirectly, whether as owner, director, partner, investor, consultant, agent,
employee, co-venturer or otherwise and whether alone or in conjunction with or
on behalf of any other person: 33



--------------------------------------------------------------------------------



 
[exhibit102supplementalca047.jpg]
(A) become engaged, employed, concerned or interested in or provide technical,
commercial or professional advice to, any Person which supplies or provides (or
intends to supply or provide) Products or Services in competition with such
parts of the business of the Employer or any Relevant Group Company with which
you were materially engaged or involved or for which you were responsible during
the Relevant Period; (B) compete with your Employer or any Relevant Group
Company, or undertake any planning for any business competitive with the
business of your Employer or any Relevant Group Company; and/or (C) engage in
any manner in any activity that is directly or indirectly competitive or
potentially competitive with the business of your Employer, or any Relevant
Group Company as conducted or under consideration during the Relevant Period and
further agree not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of your Employer or any Relevant Group Company, as conducted
or in planning during the Relevant Period. (iii) The Non-Compete Period will
continue after the termination of your Employment for any reason under the
following circumstances: Then the Non- If at the time of termination: Compete
Period will continue for: You were an Executive Vice President or higher You
were a Vice President or higher and your Employer was Charles River Development
at any time during the twelve (12) months immediately preceding the termination
of your Employment 6 months You were a Client Executive (as so designated by the
Company or any Subsidiary) at any time during the twelve (12) months immediately
preceding the termination of your Employment. If none of the above apply, but
one of the Then the Non- following was true at any time during the Compete
Period twelve (12) months immediately preceding the will continue for:
termination of your Employment: 34



--------------------------------------------------------------------------------



 
[exhibit102supplementalca048.jpg]
You were a Managing Director, Senior Managing Director or Senior Vice President
6 months working in one of the Specified Job Families (defined below) You were a
Vice President working in one of 3 months the Specified Job Families (iv) The
period of months referred to in Paragraph 4(b)(iii) above will be reduced by one
day for every day during which, at the Company’s direction, you are on a
complete leave of absence pursuant to Paragraph 4(a)(iii) above. 5. Definitions
– Countries Addendum. For the purpose of this Countries Addendum, the following
terms are defined as follows: (a) “Client” means a prospective, present or
former customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(b) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (c)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization (whether conducted on its own or as part of a wider entity), other
than your Employer, the Company or any of its Subsidiaries. (d) “Products or
Services” means any products or services which are the same as, of the same kind
as, of a materially similar kind to, or competitive with, any products or
services supplied or provided by your Employer or Relevant Group Company and
with which you were materially concerned or connected within the Relevant
Period. (e) “Relevant Group Company” means the Company and/or any Subsidiaries
for which you have performed services or in respect of which you have had
operational or managerial responsibility at any time during the Relevant Period.
35



--------------------------------------------------------------------------------



 
[exhibit102supplementalca049.jpg]
(f) “Relevant Period” means the period of 24 months immediately before the date
of termination of your Employment, or (where such provision is applied) the date
of commencement of any period of complete leave of absence pursuant to Paragraph
4(a)(iii). (g) “Restricted Territory” means any area or territory: (i) in which
you worked during the Relevant Period; and/or (ii) in relation to which you were
responsible for, or materially involved in, the supply of Products or Services
in the Relevant Period. (h) “Solicitation of Business” means the attempt through
direct or indirect contact by you or by any other Person with your assistance to
induce a Client to: (i) transfer the Client’s business from the Company or any
of its Subsidiaries to any other person or entity; (ii) cease or curtail the
Client’s business with the Company or any of its Subsidiaries; or (iii) divert a
business opportunity from the Company or any of its Subsidiaries to any other
person or entity. (i) “Specified Job Families” are those job families which
State Street has identified as having access to confidential and proprietary
information, trade secrets, or good will that require protection following
termination of Employment for any reason. Specified Job Families are listed in
Appendix B. You can find your Job Family in the State Street human resources
information system (in MyWorkday, navigate to View Profile by clicking the cloud
icon in the upper right corner of your screen, click View Profile, and then
select the Job tab). (j) “Subsidiaries” means any entity controlling, controlled
by or under common control with the Company, including direct and indirect
subsidiaries existing as of the date of this Agreement or at any time in the
future. 6. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Countries Addendum is appended or
following the termination of your Employment). The Company or any of its
Subsidiaries shall reimburse you for any reasonable out-of-pocket and properly
documented expenses you incur in connection with such cooperation. 7.
Enforcement. You acknowledge and agree that the promises contained in this
Countries Addendum are necessary to the protection of the legitimate business
interests of your Employer, the Company and its Subsidiaries, including without
limitation its and their Confidential Information, trade secrets and goodwill,
and are material and integral to the undertakings of the Company under this
Award to which this Countries Addendum is appended. You further agree that one
or more of your Employer, the Company and its Subsidiaries will be 36



--------------------------------------------------------------------------------



 
[exhibit102supplementalca050.jpg]
irreparably harmed in the event you do not perform such promises in accordance
with their specific terms or otherwise breach the promises made herein.
Accordingly, your Employer, the Company and any of its Subsidiaries shall each
be entitled to preliminary or permanent injunctive or other equitable relief or
remedy without the need to post bond, and to recover its or their reasonable
attorney’s fees and costs incurred in securing such relief, in addition to, and
not in lieu of, any other relief or remedy at law to which it or they may be
entitled, including the immediate forfeiture of any as-yet unvested portion of
this Award. You further agree that, the periods of restriction contained in this
Countries Addendum shall be tolled, and shall not run, during any period in
which you are in violation of the terms of this Countries Addendum, so that your
Employer, the Company and its Subsidiaries shall have the full protection of the
periods agreed to herein. 8. No Waiver. No delay by your Employer, the Company
or any of its Subsidiaries in exercising any right under this Countries Addendum
shall operate as a waiver of that right or of any other right. Any waiver or
consent as to any of the provisions herein provided by your Employer, the
Company or any of its Subsidiaries must be in writing, is effective only in that
instance, and may not be construed as a broader waiver of rights or as a bar to
enforcement of the provision(s) at issue on any other occasion. 9. Relationship
to Other Agreements. This Addendum supplements and does not limit, amend or
replace any other obligations you may have under applicable law or any other
agreement or understanding you may have with your Employer, the Company or any
of its Subsidiaries or pursuant to the applicable policies of any of them,
whether such additional obligations have been agreed to in the past, or are
agreed to in the future. 10. Interpretation of Business Protections. The
agreements made by you in Paragraphs 1, 2, 3 and 4 above shall be construed and
interpreted in any judicial or other adjudicatory proceeding to permit their
enforcement to the maximum extent permitted by law, and each of the provisions
to this Countries Addendum is severable and independently enforceable without
reference to the enforcement of any other provision. If any restriction set
forth in this Countries Addendum is found by any court of competent jurisdiction
to be unenforceable because it extends for too long a period of time or over too
great a range of activities or in too broad a geographic area, it shall be
interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable. 11. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 12. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by and the Company shall be deemed equivalent to the Award having
been signed by both parties. 13. Notification Requirement. Until forty-five (45)
days after the period of restriction under Paragraph 4(b) expires, you shall
give notice to the Company of each new business activity you plan to undertake,
at least five (5) business days prior to beginning any such activity. Such 37



--------------------------------------------------------------------------------



 
[exhibit102supplementalca051.jpg]
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of your business relationship(s) and position(s) with
such Person. You shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine your continued compliance with your obligations under this
Countries Addendum. 14. Certain Limitations (a) Nothing in this Countries
Addendum prohibits you from reporting possible violations of any applicable law
or regulation to any governmental agency or regulatory authority or from making
other disclosures that are protected under the whistleblower provisions of any
applicable law or regulation. Moreover, nothing in this Countries Addendum
requires you to notify the Company that you have made any such report or
disclosure. However, in connection with any such activity, you acknowledge you
must take reasonable precautions to ensure that any Confidential Information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. (b) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, attorney work product doctrine, the bank
examiner’s privilege, and/or privileges applicable to information covered by the
Banking Order, 2006 and any applicable law or regulation, including information
that would reveal the existence or contemplated filing of a suspicious activity
report. Your Employer, the Company and its Subsidiaries do not waive any
applicable privileges or the right to continue to protect its and their
privileged attorney-client information, attorney work product, and other
privileged information. E. CANADA
______________________________________________________________________ Use of
English Language. The following provision will apply if you are a resident of
Quebec: You acknowledge and agree that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. In French: Vous reconnaissez et consentez que c’est
votre souhait exprès qui cet accord, de même que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci-annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l’anglais. Une version française de cet Accord peut être consultée
sur l’intranet. 38



--------------------------------------------------------------------------------



 
[exhibit102supplementalca052.jpg]
F. FRANCE ______________________________________________________________________
French Language Version. You may obtain a copy the Agreement in French on the
Fidelity Website. In French: Une version française de cet Accord peut être
consultée sur l’intranet. G. GERMANY
______________________________________________________________________
Subsection (a)(ii) of Section 4 General Circumstances of Forfeiture shall not
apply to an Award subject to this Agreement. H. HONG KONG
______________________________________________________________________ 1.
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Countries
Addendum, the Plan, and all other materials pertaining to this Award and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice. 2. Nature of the Plan. The Company
specifically intends that the Plan will not be treated as an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). To the extent any court, tribunal or legal/regulatory body in Hong
Kong determines that the Plan constitutes an occupational retirement scheme for
the purposes of ORSO, the Award grant shall be null and void. 3. Award Benefits
Are Not Wages. This Award does not form part of your wages for purposes of
calculating any statutory or contractual payments under Hong Kong Law. 4.
Non-Solicitation. (a) This Paragraph 4 shall apply to you at any time that you
hold the title of Vice President or higher. (b) You agree that, during your
Employment and for a period of nine (9) months from the date your Employment
terminates for any reason you will not, without the prior written consent of the
Company or your Employer: 39



--------------------------------------------------------------------------------



 
[exhibit102supplementalca053.jpg]
(i) solicit, directly or indirectly (other than through a general solicitation
of employment not specifically directed to employees of the Company or any of
its Subsidiaries), the employment of, hire or employ, recruit, or in any way
assist another in soliciting or recruiting the employment of, or otherwise
induce the termination of the employment of, any person who then or within the
preceding twelve (12) months was an officer of the Company or any of its
Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any person or entity other than the Company or any of its
Subsidiaries. (c) “Confidential Information” includes but is not limited to all
trade secrets, trade knowledge, systems, software, code, data documentation,
files, formulas, processes, programs, training aids, printed materials, methods,
books, records, client files, policies and procedures, client and prospect
lists, employee data and other information relating to the operations of the
Company or any of its Subsidiaries and to its or any of their customers, and any
and all discoveries, inventions or improvements thereof made or conceived by you
or others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (d) “Solicitation of Business” means the attempt through direct
or indirect contact by you or by any other Person with your assistance to induce
a Client to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; (ii) cease or curtail the Client’s
business with the Company or any of its Subsidiaries; or (iii) divert a business
opportunity from the Company or any of its Subsidiaries to any other person or
entity. (e) “Officer” shall include any person holding a position title of
Assistant Vice President or higher. Notwithstanding the foregoing, this
Paragraph 4 shall be inapplicable following a Change in Control 5. Notice and
Non-Compete. In consideration of your receipt of this Award, you expressly agree
to comply with the terms and conditions below without regard to whether or not
any amount has been forfeited, paid, delivered or repaid, under this Award at
any time, including the time you separate from service with your Employer, the
Company and its Subsidiaries. It is a condition of this Award that, if you fail
to comply with the terms and conditions below, then the Company may in its
absolute discretion determine that any or all of the amounts remaining to be
paid under this Award should be forfeited. All terms used herein shall have the
meaning given to them in the Plan or this Award, except as otherwise expressly
provided herein. (a) Notice Period Upon Resignation. (i) In order to permit your
Employer, the Company and its Subsidiaries to safeguard their business interests
and goodwill in the event of your resignation from Employment for any reason,
you agree to give your Employer advance notice of your 40



--------------------------------------------------------------------------------



 
[exhibit102supplementalca054.jpg]
resignation. The duration of the advance notice you provide (the “Notice
Period”) will be determined by your title at the time you deliver such notice,
as follows: (1) If you are a member of the State Street Corporation Management
Committee, you will give 180 days’ advance notice; (2) If you are an Executive
Vice President (but not a member of the Management Committee), you will give 90
days’ advance notice; (3) If you are a Senior Vice President or Senior Managing
Director, you will give sixty (60) days’ advance notice; and (4) If you are a
Managing Director or Vice President, you will give thirty (30) days’ advance
notice. For the avoidance of doubt, the Notice Periods set out above shall be
subject always to any contractual obligation you have to give a longer period of
notice of termination of your Employment (whether such obligation is contained
in your contract of Employment or any other agreement to which you are a party).
(ii) During the Notice Period, you will cooperate with your Employer, as well as
the Company and its Subsidiaries, and provide them with any requested
information to assist with transitioning your duties, accomplishing its or their
business, and/or preserving its or their client relationships. In its sole
discretion, during the Notice Period, your Employer or the Company may place you
on a partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (iii) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or to accrue any vacation save as required by statute. (iii) In its sole
discretion, at any time during the Notice Period, the Company or your Employer
may release you from your obligations under this Section 5 by giving immediate
effect to your resignation and making a payment in lieu of any notice due;
provided that such action shall not affect your other obligation under this
Countries Addendum. (b) Non-Competition. (i) This Paragraph (b) shall apply to
you at all times during your Employment and, in certain circumstances, will
continue to apply following termination of your employment. You should review it
carefully and may, if you wish, consult with an attorney before accepting this
Award. (ii) During your Employment and following its termination for the period
of time specified in Paragraph 5(b)(iii) below (the entire period, including
both during Employment and after Employment, if any, the “Non-Compete Period”),
you will not within the Restricted Territory, directly or indirectly, whether as
owner, director, partner, investor, consultant, agent, employee, co-venturer or
otherwise and whether alone or in conjunction with or on behalf of any other
person: 41



--------------------------------------------------------------------------------



 
[exhibit102supplementalca055.jpg]
(1) become engaged, employed, concerned or interested in or provide technical,
commercial or professional advice to, any Person which supplies or provides (or
intends to supply or provide) Products or Services in competition with such
parts of the business of the Employer or any Relevant Group Company with which
you were materially engaged or involved or for which you were responsible during
the Relevant Period; (2) compete with your Employer or any Relevant Group
Company, or undertake any planning for any business competitive with the
business of your Employer or any Relevant Group Company; or (3) engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, or any Relevant Group Company as
conducted or under consideration during the Relevant Period and further agree
not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of your Employer or any Relevant Group Company, as conducted or in planning
during the Relevant Period. (iii) The Non-Compete Period will continue after the
termination of your Employment for any reason under the following circumstances:
Then the Non- If at the time of termination: Compete Period will continue for:
You were an Executive Vice President or higher You were a Vice President or
higher and your Employer was Charles River Development at any time during the
twelve (12) months immediately preceding the termination of your Employment 6
months You were a Client Executive (as so designated by the Company or any
Subsidiary) at any time during the twelve (12) months immediately preceding the
termination of your Employment. If none of the above apply, but one of the Then
the Non- following was true at any time during the Compete Period twelve (12)
months immediately preceding the will continue for: termination of your
Employment: 42



--------------------------------------------------------------------------------



 
[exhibit102supplementalca056.jpg]
You were a Managing Director, Senior Managing Director or Senior Vice President
6 months working in one of the Specified Job Families (defined below) You were a
Vice President working in one of 3 months the Specified Job Families (iv) The
period referred to in Paragraph (b)(iii) above will be reduced by one day for
every day during which, at the Employer’s direction, you are on a complete leave
of absence pursuant to Paragraph (a)(ii) above. (v) Nothing in this Paragraph 5
shall prevent your passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company. (c) Definitions. For the purpose of
this Countries Addendum, the following terms are defined as follows: (i)
“Client” means a present or former customer or client of your Employer, the
Company or any of its Subsidiaries with whom you have had, or with whom persons
you have supervised have had, substantive and recurring personal contact during
the Relevant Period. A former customer or client means a customer or client for
which your Employer, the Company or any of its Subsidiaries stopped providing
all services within twelve months prior to the date your Employment with your
Employer ends. (ii) “Products or Services” means any products or services which
are the same as, of the same kind as, of a materially similar kind to, or
competitive with, any products or services supplied or provided by your Employer
or Relevant Group Company and with which you were materially concerned or
connected within the Relevant Period. (iii) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization (whether conducted on its
own or as part of a wider entity), other than your Employer, the Company or any
of its Subsidiaries. (iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. (v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 5(a)(ii). (vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or 43



--------------------------------------------------------------------------------



 
[exhibit102supplementalca057.jpg]
(2) in relation to which you were responsible for, or materially involved in,
the supply of Products or Services in the Relevant Period. (vii) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix B. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). (viii) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries existing as of the date of
this Agreement or at any time in the future. 6. Post-Employment Cooperation. You
agree that, following the termination of your Employment with your Employer, you
will reasonably cooperate with your Employer, the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
Your Employer, the Company or any of its Subsidiaries shall reimburse you for
any reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation. 7. Enforcement. You acknowledge and agree that
the promises contained in this Countries Addendum are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their confidential
information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled, including the immediate forfeiture of any
as-yet unvested portion of this Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. 8. No Waiver. No
delay by your Employer, the Company or any of its Subsidiaries in exercising any
right under this Countries Addendum shall operate as a waiver of that right or
of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. 9. Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any 44



--------------------------------------------------------------------------------



 
[exhibit102supplementalca058.jpg]
other agreement or understanding you may have with your Employer, the Company or
any of its Subsidiaries or pursuant to the applicable policies of any of them,
whether such additional obligations have been agreed to in the past, or are
agreed to in the future. 10. Interpretation of Business Protections. The
agreements made by you in Paragraphs 4 and 5 above shall be construed and
interpreted in any judicial or other adjudicatory proceeding to permit their
enforcement to the maximum extent permitted by law, and each of the provisions
to this Countries Addendum is severable and independently enforceable without
reference to the enforcement of any other provision. If any restriction set
forth in this Countries Addendum is found by any court of competent jurisdiction
to be unenforceable because it extends for too long a period of time or over too
great a range of activities or in too broad a geographic area, it shall be
interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable. 11. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 12. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by your Employer and the Company. 13. Notification Requirement.
Until 45 days after the period of restriction under Paragraph 5(b) expires, you
shall give notice to your Employer of each new business activity you plan to
undertake, at least 5 business days prior to beginning any such activity. Such
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of your business relationship(s) and position(s) with
such Person. You shall provide your Employer with such other pertinent
information concerning such business activity as your Employer or the Company
may reasonably request in order to determine your continued compliance with your
obligations under this Countries Addendum. 14. Certain Limitations (a) Nothing
this Countries Addendum prohibits you from reporting possible violations of
federal law or regulation to any governmental agency or regulatory authority or
from making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Moreover, nothing in this Countries
Addendum requires you to notify your Employer or the Company that you have made
any such report or disclosure. However, in connection with any such activity,
you acknowledge you must take reasonable precautions to ensure that any
confidential information that is disclosed to such authority is not made
generally available to the public, including by informing such authority of the
confidentiality of the same. (b) Despite the foregoing, you also acknowledge
that you are not permitted to disclose to any third-party, including any
governmental or regulatory authority, any information learned in the course of
your Employment that is protected from disclosure by any applicable privilege,
including but not limited to the attorney-client privilege, attorney work
product doctrine, the bank examiner’s privilege, and/or privileges applicable to
information covered by the Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including
information that would reveal the existence or contemplated filing of a
suspicious activity report. Your Employer, the Company and its Subsidiaries do
not waive any applicable privileges or the right to continue to protect its and
their privileged attorney-client information, attorney work product, and other
privileged information. 45



--------------------------------------------------------------------------------



 
[exhibit102supplementalca059.jpg]
I. INDIA ____________________________________________________________________ 1.
Covenants. In consideration of your receipt of this Award, you expressly agree
to comply with the terms and conditions below without regard to whether or not
any amount has been forfeited, paid, delivered or repaid, under this Award at
any time, including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. In addition,
your eligibility to participate in the Plan in the future, including any
potential future grants of awards under the Plan (or any successor incentive
plan of the Company), is subject to and conditioned on your compliance with the
terms and conditions of this Countries Addendum. This Countries Addendum
contains a covenant not to compete in Paragraph 4 which shall apply to you under
the circumstances described in Paragraph 4. You should review it carefully. You
may consult with an attorney before accepting the Award. You may consider
whether you wish to accept the Award for up to 30 days from the date it was
first made available to you on the Website. By accepting the Award, you
acknowledge and agree that it is fair and adequate consideration for the
covenant not to compete and other promises you make in this Countries Addendum.
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 2. Confidentiality. (a)
You acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 17 below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. (ii) You will not
disclose, divulge, or communicate Confidential Information to any unauthorized
person, business or corporation during or after the termination of your
Employment with the Company and its Subsidiaries. You will use your best efforts
and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information regardless of whether such
Confidential Information is or was acquired by you before commencement of your
employment with the Company, in the course of employment hereunder or otherwise.
(iii) You will not initiate or facilitate any unauthorized attempts to intercept
data in transmission or attempt entry into data systems or files. You will not
intentionally affect the integrity of any data or systems of the Company or any
of its Subsidiaries 46



--------------------------------------------------------------------------------



 
[exhibit102supplementalca060.jpg]
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Countries Addendum, is publicly disclosed (other than by a violation by you
of the terms of this Countries Addendum) either prior to or subsequent to your
receipt of such information, or is rightfully received by you from a third party
without obligation of confidence and other than in relation to your Employment
with the Company or any of its Subsidiaries. (c) State Street recognizes that
certain disclosures of confidential information to appropriate government
authorities or other designated persons are protected by “whistleblower” and
other laws. Nothing in this Countries Addendum is intended to or should be
understood or construed to prohibit or otherwise discourage such disclosures.
State Street will not tolerate any discipline or other retaliation against
employees who properly make such legally-protected disclosures. 3. Assignment
and Disclosure. (a) You acknowledge that, by reason of being employed by your
Employer, to the extent permitted by law, all works, deliverables, products,
methodologies and other work product conceived, created and/or reduced to
practice by you, individually or jointly with others, during the period of your
Employment by your Employer and relating to the Company or any of its
Subsidiaries or demonstrably anticipated business, products, activities,
research or development of the Company or any of its Subsidiaries or resulting
from any work performed by you for the Company or any of its Subsidiaries,
including, without limitation, any track record with which you may be associated
as an investment manager or fund manager (collectively, “Work Product”), that
consists of copyrightable subject matter is "work made for hire" as defined in
the Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned, upon creation, exclusively by State Street. To the extent the foregoing
does not apply and to the extent permitted by law, you hereby assign and agree
to assign, for no additional consideration, all of your rights, title and
interest in any Work Product and any intellectual property rights therein to
State Street. You hereby waive in favor of State Street any and all artist’s or
moral rights (including without limitation, all rights of integrity and
attribution) you may have pursuant to any state, federal or foreign laws, rules
or regulations in respect of any Work Product and all similar rights thereto.
You will not pursue any ownership or other interest in such Work Product,
including, without limitation, any intellectual property rights. (b) Ownership
of, and all right, title, and interest in, all work product, improvements,
developments, discoveries, proprietary information, trademarks, trade names,
logos, art work, slogans, know-how, processes, methods, trade secrets, source
code, application development, designs, drawings, plans, business plans or
models, blue prints (whether or not registrable and whether or not design rights
subsist in them), utility models, works in which copyright may subsist
(including computer software and preparatory and design materials thereof),
inventions (whether patentable or not, and whether or not patent protection has
been applied for or granted) and all other intellectual property throughout the
world, in and for all languages, including but not limited to computer and human
languages developed or created from time to 47



--------------------------------------------------------------------------------



 
[exhibit102supplementalca061.jpg]
time by or for the Company or the Employer by you, whether before or after
commencement of employment with the Company (the "Intellectual Property") shall
vest in the Employer. (c) You acknowledge that, by reason of being employed by
your Employer all Intellectual Property created by you shall be regarded as
having been made under a contract of service. To the extent the foregoing does
not apply and to the extent permitted by law, you hereby assign and agree to
assign in favour of the Employer, for no additional consideration, all of your
rights, title and interest in and to all the Intellectual Property, together
with the rights to sublicense or transfer any and all rights assigned hereunder
to third parties, in perpetuity. Such assignment shall be worldwide and royalty
free. You hereby waive in favor of State Street any and all artist’s or moral
rights (including without limitation, all rights of integrity and attribution)
you may have pursuant to any state, national or foreign laws, rules or
regulations in respect of any Intellectual Property and all similar rights
thereto. You will not pursue any ownership or other interest in such
Intellectual Property. (d) You will disclose promptly and in writing to the
Company or your Employer all Intellectual Property, whether or not patentable or
copyrightable. You agree to reasonably cooperate with State Street: (i) to
transfer to the Employer any rights in Intellectual Property; (ii) to obtain or
perfect such rights; (iii) to execute all papers, at the Employer’s expense,
that the Company shall deem necessary to apply for and obtain domestic and
foreign patents, copyright and other registrations; and (iv) to protect and
enforce the Employer’s interest in them. (e) These obligations shall continue
beyond the period of your Employment with respect to inventions or creations
conceived or made by you during the period of your Employment. 4.
Non-Solicitation. (a) This Paragraph 4 shall apply to you at any time that you
hold the title of Vice President or higher. (b) You agree that, during your
Employment and for a period of eighteen (18) months from the date your
Employment terminates for any reason you will not, without the prior written
consent of the Company or your Employer: (i) solicit, directly or indirectly
(other than through a general solicitation of employment not specifically
directed to employees of the Company or any of its Subsidiaries), the employment
of, hire or employ, recruit, or in any way assist another in soliciting or
recruiting the employment of, or otherwise induce the termination of the
employment of, any person who then or within the preceding twelve (12) months
was an officer of the Company or any of its Subsidiaries (excluding any such
officer whose employment was involuntarily terminated); or (ii) engage in the
Solicitation of Business from any Client on behalf of any person or entity other
than the Company or any of its Subsidiaries; or (iii) solicit, encourage, or
induce or attempt to solicit, encourage, or induce any marketing agent, vendor,
partner or consultant of the Company or Employer to terminate his agency,
contract or consultancy with the Company, or any prospective employee with whom
the Company or the Employer has had discussions or negotiations 48



--------------------------------------------------------------------------------



 
[exhibit102supplementalca062.jpg]
within six (6) months prior to your termination of employment, not to establish
a relationship with the Company or Employer. (iv) For purposes of this Paragraph
4, “officer” shall include any person holding a position title of Assistant Vice
President or higher. Notwithstanding the foregoing, this Paragraph 4 shall be
inapplicable following a Change in Control. 5. Notice Period Upon Resignation.
(a) This Paragraph 5 shall apply to you at any time that you hold the title of
Vice President or higher. If you are subject to an employment agreement that
requires a longer notice period, that employment agreement shall govern. (b) In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, you agree to give your Employer advance notice of your resignation. The
duration of the advance notice you provide (the “Notice Period”) will be
determined at the time you deliver such notice, as follows: (i) if you are a
member of the Management Committee, you will give 180 days’ advance notice; (ii)
if you are an Executive Vice President (but not a member of the Management
Committee), you will give ninety (90) days’ advance notice; (iii) If you are a
Senior Vice President or Senior Managing Director, you will give sixty (60)
days’ advance notice; and (iv) if you are a Managing Director or Vice President,
you will give thirty (30) days’ advance notice. (c) You may submit your
resignation subject to the period of notice set out in the above paragraph or
your employment agreement (whichever is longer), or if acceptable to the
Employer in its discretion, payment of salary in lieu thereof to the Employer.
Any resignation would have to be accepted by the Employer to become effective.
Once accepted, the resignation cannot be withdrawn by you without the express
consent of the Employer. (d) During the Notice Period, you will cooperate with
your Employer, as well as the Company and its Subsidiaries, and provide them
with any requested information to assist with transitioning your duties,
accomplishing its or their business, and/or preserving its or their client
relationships. (e) In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (f) below, at all times during the Notice Period you shall
continue to be an employee of your Employer, shall continue to receive your
regular salary and benefits (although you may not be eligible for any new
incentive compensation awards or, subject to applicable law, to accrue any paid
vacation time), and shall continue to comply with the applicable policies of
your Employer, the Company and its Subsidiaries. (f) You agree that should you
fail to provide advance notice of your resignation as required in this Paragraph
5, your Employer, the Company or any of its Subsidiaries shall be 49



--------------------------------------------------------------------------------



 
[exhibit102supplementalca063.jpg]
entitled to seek injunctive relief restricting you from employment for a period
equal to the period for which notice of resignation was required but not
provided, and for the period of restriction under Paragraph 6, if applicable, in
addition to any other remedies available under law. (g) If you have sixty (60)
or fewer days’ notice remaining in your required Notice Period under this
Paragraph 5, your Employer, or the Company, or any of its Subsidiaries may, at
any time during the remainder of your Notice Period, release you from your
obligations under this Paragraph 5 and give immediate effect to your
resignation; provided that such action shall not affect your other obligations
under this Countries Addendum. (h) Notwithstanding the foregoing, if you hold
the title of Executive Vice President or higher this Paragraph 5 shall not apply
in the event you terminate your Employment for Good Reason on or prior to the
first anniversary of a Change in Control (each as defined in the Plan). 6.
Non-Competition. (a) This Paragraph 6 shall apply to you at all times during
your Employment and, in certain circumstances, will continue to apply following
the termination of your Employment. You should review it carefully and may, if
you wish, consult with an attorney before accepting this Award. (b) During your
Employment, and following its termination for the period of time specified in
Paragraph 6(c) below (the entire period, including both during Employment and
after Employment, if any, the “Non-Compete Period”), you will not, anywhere in
the Restricted Area, for yourself or any other person or entity, directly or
indirectly, in any Restricted Capacity, engage in, provide services to, consult
for, or be employed by a business that provides products or services competitive
with any products or services of your Employer, the Company or any of its
Subsidiaries with respect to which you were involved at any time during your
Employment or, with respect to the portion of the Non-Compete Period that
follows termination of your Employment, within the two years preceding the date
of the termination of your Employment. (c) Unless one of the exceptions in
Paragraph 6(d) applies to you, the Non-Compete Period will continue after the
termination of your Employment for any reason under the following circumstances:
Then the Non- If at the time of termination: Compete Period will continue for:
You were an Executive Vice President or higher You were a Vice President or
higher and your Employer was Charles River Development at any 12 months time
during the twelve (12) months immediately preceding the termination of your
Employment You were a Client Executive (as so designated by the Company or any
Subsidiary) at 50



--------------------------------------------------------------------------------



 
[exhibit102supplementalca064.jpg]
any time during the twelve (12) months immediately preceding the termination of
your Employment. If none of the above apply, but one of the Then the Non-
following was true at any time during the Compete Period twelve (12) months
immediately preceding the will continue for: termination of your Employment: You
were a Managing Director, Senior Managing Director or Senior Vice President 6
months working in one of the Specified Job Families (defined below) You were a
Vice President working in one of 3 months the Specified Job Families (d)
Exceptions: (1) your Employer’s or the Company’s good faith determination that
it has a reasonable basis for dissatisfaction with your Employment for reasons
such as lack of capacity or diligence, failure to conform to usual standards of
conduct, or other culpable or inappropriate behavior; or (2) other grounds for
discharge that are reasonably related, in your Employer’s or the Company’s
honest judgment, to the needs of the business of your Employer, the Company or
any of its Subsidiaries. In addition, if you violate a fiduciary duty to your
Employer, the Company or any of its Subsidiaries, then the post-employment
portion of the Non- Compete Period shall be extended by the time during which
you engage in such activities, for up to a total of 2 years following
termination of your Employment. (e) “Restricted Area” means anywhere that your
Employer, the Company or any of its Subsidiaries markets its products or
services (which you acknowledge specifically includes the entire world), or with
respect to the portion of the Non-Compete Period that follows termination of
your Employment, anywhere in which you provided services or had a material
presence or influence on behalf of your Employer, the Company or any of its
Subsidiaries at any time within the 2-year period immediately preceding such
termination. (f) “Restricted Capacity” means any capacity, or with respect to
the portion of the Non-Compete Period that follows termination of your
Employment, any capacity that is the same or similar to the capacity in which
you were employed by your Employer, the Company or any of its Subsidiaries at
any time within the 2-year period immediately preceding such termination and/or
involves any services that you provided to your Employer, the Company or any of
its Subsidiaries at any time within such 2-year period. 51



--------------------------------------------------------------------------------



 
[exhibit102supplementalca065.jpg]
(g) “Specified Job Families” are those job families which State Street has
identified as having access to confidential and proprietary information, trade
secrets, or good will that require protection following termination of
Employment for any reason. Specified Job Families are listed in Appendix B. You
can find your Job Family in the State Street human resources information system
(in MyWorkday, navigate to View Profile by clicking the cloud icon in the upper
right corner of your screen, click View Profile, and then select the Job tab).
7. Definitions – Countries Addendum. For the purpose of this Countries Addendum,
the following terms are defined as follows: (a) “Client” means a prospective,
present or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during your Employment with the
Company or any of its Subsidiaries. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve (12) months prior to the date your Employment with your
Employer ends. (b) “Confidential Information” includes but is not limited to all
trade secrets, trade knowledge, systems, software, code, data documentation,
files, formulas, processes, programs, training aids, printed materials, methods,
books, records, client files, policies and procedures, client and prospect
lists, employee data and other information relating to the operations of the
Company or any of its Subsidiaries and to its or any of their customers, and any
and all discoveries, inventions or improvements thereof made or conceived by you
or others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (c) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than your Employer, the Company or any of
its Subsidiaries. (d) “Solicitation of Business” means the attempt through
direct or indirect contact by you or by any other Person with your assistance to
induce a Client to: (i) transfer the Client’s business from the Company or any
of its Subsidiaries to any other person or entity; (ii) cease or curtail the
Client’s business with the Company or any of its Subsidiaries; or (iii) divert a
business opportunity from the Company or any of its Subsidiaries to any other
person or entity. (e) “Subsidiaries” means any entity controlling, controlled by
or under common control with the Company, including direct and indirect
subsidiaries existing as of the date of this Agreement or at any time in future.
8. Post-Employment Cooperation. You agree that, following the termination of
your Employment with the Company and its Subsidiaries, you will reasonably
cooperate with the Company or the relevant Subsidiary with respect to any
matters arising during or related to your Employment, including but not limited
to reasonable cooperation in connection with any litigation, governmental
investigation, or regulatory or other proceeding (even if such litigation, 52



--------------------------------------------------------------------------------



 
[exhibit102supplementalca066.jpg]
governmental investigation, or regulatory or other proceeding arises following
the date of this Award to which this Countries Addendum is appended or following
the termination of your Employment). The Company or any of its Subsidiaries
shall reimburse you for any reasonable out-of-pocket and properly documented
expenses you incur in connection with such cooperation. 9. Non-Disparagement.
You agree that during your Employment and following the termination thereof you
shall not make any false, disparaging, or derogatory statements to any media
outlet (including Internet-based chat rooms, message boards, any and all social
media, and/or web pages), industry groups, financial institutions, or to any
current, former or prospective employees, consultants, clients, or customers of
the Company or its Subsidiaries regarding the Company, its Subsidiaries or any
of their respective directors, officers, employees, agents, or representatives,
or about the business affairs or financial condition of the Company or any of
its Subsidiaries. 10. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
promises in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to permanent injunctive or other equitable
relief or remedy without the need to post bond, and to recover its or their
reasonable attorney’s fees and costs incurred in securing such relief, in
addition to, and not in lieu of, any other relief or remedy at law to which it
or they may be entitled. You further agree that, the periods of restriction
contained in this Countries Addendum shall be tolled, and shall not run, during
any period in which you are in violation of the terms of this Countries
Addendum, so that your Employer, the Company and its Subsidiaries shall have the
full protection of the periods agreed to herein. Should the Company determine
that any portion of this Award is to be forfeited on account of your breach of
the provisions of this Countries Addendum any unvested portion of your Award
will cease to vest upon such determination. 11. No Waiver. No delay by your
Employer, the Company or any of its Subsidiaries in exercising any right under
this Countries Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 12. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 13. Interpretation of Business
Protections. The agreements made by you in 53



--------------------------------------------------------------------------------



 
[exhibit102supplementalca067.jpg]
Paragraphs, 2, 3, 4, 5 and 6 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 14. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 15. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. You agree that this electronic acceptance by both
you and the Company shall be deemed equivalent to the Award having been signed
by both parties. 16. Notification Requirement. Until forty-five (45) days after
the period of restriction under Paragraph 6 expires, you shall give notice to
the Company of each new business activity you plan to undertake, at least five
(5) business days prior to beginning any such activity. Such notice shall state
the name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
17. Certain Limitations. (a) Nothing in this Countries Addendum prohibits you
from reporting possible violations of central law or regulation to any
governmental agency or regulatory authority or from making other disclosures to
the extent such disclosure is protected under any whistleblower provisions of
any applicable law or regulation. Moreover, nothing in this Countries Addendum
requires you to notify the Company that you have made any such report or
disclosure. However, in connection with any such activity, you acknowledge you
must take reasonable precautions to ensure that any Confidential Information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. (b) To the extent permitted by applicable law you shall not be held
criminally or civilly liable under any applicable law if you disclose a Company
trade secret: (i) in confidence to a Central, State, or local government
official, either directly or indirectly, or to an attorney, solely for the
purposes of reporting or investigating a suspected violation of law; or (ii) in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. 54



--------------------------------------------------------------------------------



 
[exhibit102supplementalca068.jpg]
(c) Despite the foregoing, you also acknowledge that you are not permitted to
disclose to any third-party, including any governmental or regulatory authority,
any information learned in the course of your Employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney-client privilege, attorney work product and other privileged
information Your Employer, the Company and its Subsidiaries do not waive any
applicable privileges or the right to continue to protect its and their
privileged attorney-client information, attorney work product, and other
privileged information. 18. Survival. The confidentiality obligations and all
other obligations in Country Addendum that are meant to survive termination of
this Agreement shall survive termination of your employment. J. IRELAND
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms and defined
terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Non-Solicitation. (a)
This Paragraph 1 shall apply to you at any time that you hold the title of Vice
President or higher. (b) You agree that, during your Employment and for a period
of twelve (12) months from the date your Employment terminates for any reason
you will not, without the prior written consent of the Company or your Employer:
(i) solicit, directly or indirectly (other than through a general solicitation
of employment not specifically directed to employees of the Company or any of
its Subsidiaries), the employment of, hire or employ, recruit, or in any way
assist another in soliciting or recruiting the employment of, or otherwise
induce the termination of the employment of, any person who then or within the
preceding twelve (12) months was an officer of the Company or any of its
Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any person or entity other than the Company or any of its
Subsidiaries. (c) “Confidential Information” includes but is not limited to all
trade secrets, trade knowledge, systems, software, code, data documentation,
files, formulas, processes, programs, training aids, printed materials, methods,
books, records, client files, policies and procedures, client and prospect
lists, employee data and other information relating to the operations of the
Company or any of its Subsidiaries and to its or any of their customers, and any
and all 55



--------------------------------------------------------------------------------



 
[exhibit102supplementalca069.jpg]
discoveries, inventions or improvements thereof made or conceived by you or
others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (d) “Solicitation of Business” means the attempt through direct
or indirect contact by you or by any other Person with your assistance to induce
a Client to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; (ii) cease or curtail the Client’s
business with the Company or any of its Subsidiaries; or (iii) divert a business
opportunity from the Company or any of its Subsidiaries to any other person or
entity. (e) “Officer” shall include any person holding a position title of
Assistant Vice President or higher. Notwithstanding the foregoing, this
Paragraph 1 shall be inapplicable following a Change in Control 2. Notice Period
Upon Resignation. (a) In order to permit your Employer, the Company and its
Subsidiaries to safeguard their business interests and goodwill in the event of
your resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined by your title at the time you
deliver such notice, as follows: (i) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance written
notice; (ii) If you are an Executive Vice President (but not a member of the
Management Committee), you will give 90 days’ advance written notice; (iii) If
you are a Senior Vice President or Senior Managing Director, you will give sixty
(60) days’ advance notice; and (iv) If you are a Managing Director or Vice
President, you will give thirty (30) days’ advance notice. For the avoidance of
doubt, the Notice Periods set out above shall be subject always to any
contractual obligation you have to give a longer period of notice of termination
of your Employment (whether such obligation is contained in your contract of
Employment or any other agreement to which you are a party). (b) During the
Notice Period, you will cooperate with your Employer, as well as the Company and
its Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence otherwise known as “garden leave” and relieve you of
some or all of your duties and responsibilities and to cease attending your
place of work and/or to cease contact with the Employer’s employees and
customers. During any period of garden leave, you will remain subject to the
provisions of this agreement and to your obligation of fidelity to your
Employer, the Company and its Subsidiaries. Except as 56



--------------------------------------------------------------------------------



 
[exhibit102supplementalca070.jpg]
provided otherwise in Paragraph (d) below, at all times during the Notice Period
you shall continue to be an employee of your Employer, shall continue to receive
your regular salary and benefits and you will continue to comply with the
applicable policies of your Employer, the Company, and its Subsidiaries.
However, you will not be eligible for any incentive compensation awards made on
or after the first day of the Notice Period or, subject to applicable law, to
accrue any paid vacation time. (c) You agree that should you fail to provide
advance written notice of your resignation as required in this Paragraph 2, your
Employer, the Company or any of its Subsidiaries shall be entitled to seek
injunctive relief restricting you from employment for a period equal to the
period for which notice of resignation was required but not provided, in
addition to any other remedies available under law. (d) In its sole discretion,
at any time during the Notice Period, the Company or your Employer may release
you from your obligations under this Paragraph 2, and give immediate effect to
your resignation and make a payment of basic salary in lieu of any notice due;
provided that such action shall not affect your other obligation under this
Countries Addendum. 3. Non-Competition. (a) This Paragraph 3 shall apply to you
at all times during your Employment and, in certain circumstances, will continue
to apply following the termination of your Employment. You should review it
carefully and may, if you wish, consult with an attorney before accepting this
Award. (b) During your Employment and following its termination for the period
of time specified in Paragraph 3(c) below (the entire period, including both
during Employment and after Employment, if any, the “Non-Compete Period”), you
will not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with your
Employer, the Company or any of its Subsidiaries within the island of Ireland or
the United Kingdom, or undertake any planning for any business competitive with
the business of your Employer, the Company or any of its Subsidiaries.
Specifically, but without limiting the foregoing, you agree not to engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, the Company or any of its
Subsidiaries as conducted or under consideration at any time during your
Employment and further agree not to work or provide services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, to any Person who is engaged in any business that is
competitive with the business of your Employer, the Company or any of its
Subsidiaries for which you have provided services, as conducted or in planning
during your Employment. The foregoing, however, shall not prevent your passive
ownership of two percent (2%) or less of the equity securities of any publicly
traded company. (c) The Non-Compete Period will continue (such period to be
reduced by the duration of the Notice Period as defined in Paragraph 2 above)
after the termination of your Employment for any reason under the following
circumstances: Then the Non- If at the time of termination: Compete Period will
continue for: You were an Executive Vice President or 6 months 57



--------------------------------------------------------------------------------



 
[exhibit102supplementalca071.jpg]
higher You were a Vice President or higher and your Employer was Charles River
Development at any time during the twelve (12) months immediately preceding the
termination of your Employment You were a Client Executive (as so designated by
the Company or any Subsidiary) at any time during the twelve (12) months
immediately preceding the termination of your Employment. If none of the above
apply, but one of the Then the Non- following was true at any time during the
Compete Period twelve (12) months immediately preceding the will continue for:
termination of your Employment: You were a Managing Director, Senior Managing
Director or Senior Vice President 6 months working in one of the Specified Job
Families (defined below) You were a Vice President working in one of 3 months
the Specified Job Families 4. Definitions. For the purpose of this Countries
Addendum, the following terms are defined as follows: (a) “Client” means a
present or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during your Employment with the
Company or any of its Subsidiaries. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve months prior to the date your Employment with your
Employer ends. (b) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than your Employer, the Company or any of
its Subsidiaries. (c) “Specified Job Families” are those job families which
State Street has identified as having access to confidential and proprietary
information, trade secrets, or good will that require protection following
termination of Employment for any reason. Specified Job Families are listed in
Appendix B. You can find your Job Family in the State Street human resources 58



--------------------------------------------------------------------------------



 
[exhibit102supplementalca072.jpg]
information system (in MyWorkday, navigate to View Profile by clicking the cloud
icon in the upper right corner of your screen, click View Profile, and then
select the Job tab). (d) “Subsidiaries” means any entity controlling, controlled
by or under common control with the Company, including direct and indirect
subsidiaries existing as of the date of this Agreement or at any time in the
future and has the meaning assigned to such by section 7 of the Companies Act
2014. 5. Post-Employment Cooperation. You agree that, following the termination
of your Employment with the Company and its Subsidiaries, you will make yourself
available and reasonably cooperate with the Company or the relevant Subsidiary
or their advisers with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
The Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation provided that such expenses are approved in advance by the Company
or Employer. 6. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s/legal fees and costs incurred in securing
such relief, in addition to, and not in lieu of, any other relief or remedy at
law to which it or they may be entitled, including the immediate forfeiture of
any as-yet unvested portion of the Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. 7. No Waiver. No
delay by your Employer, the Company or any of its Subsidiaries in exercising any
right under this Countries Addendum shall operate as a waiver of that right or
of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. 8. Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. 59



--------------------------------------------------------------------------------



 
[exhibit102supplementalca073.jpg]
9. Interpretation of Business Protections. The agreements made by you in
Paragraphs 1, 2 and 3 above shall be construed and interpreted in any judicial
or other adjudicatory proceeding to permit their enforcement to the maximum
extent permitted by law, and each of the provisions to this Countries Addendum
is severable and independently enforceable without reference to the enforcement
of any other provision. If any restriction set forth in this Countries Addendum
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. 10. Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. 11.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by the Company.
12. Notification Requirement. Until 45 days after the period of restriction
under Paragraph 2 expires, you shall give notice to the Company of each new
business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 13. Certain Limitations.
Nothing in this Countries Addendum prohibits you from reporting possible
violations of law or regulation to any governmental agency or regulatory
authority or from making other relevant disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any confidential
information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. K. LUXEMBOURG
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. 60



--------------------------------------------------------------------------------



 
[exhibit102supplementalca074.jpg]
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Non-Solicitation. (a)
This Paragraph 1 shall apply to you at any time that you hold the title of Vice
President or higher. (b) You agree that, during your Employment and for a period
of eighteen (18) months from the date your Employment terminates for any reason
you will not, without the prior written consent of the Company or your Employer:
(i) solicit, directly or indirectly (other than through a general solicitation
of employment not specifically directed to employees of the Company or any of
its Subsidiaries), the employment of, hire or employ, recruit, or in any way
assist another in soliciting or recruiting the employment of, or otherwise
induce the termination of the employment of, any person who then or within the
preceding twelve (12) months was an officer of the Company or any of its
Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any person or entity other than the Company or any of its
Subsidiaries. (c) “Confidential Information” includes but is not limited to all
trade secrets, trade knowledge, systems, software, code, data documentation,
files, formulas, processes, programs, training aids, printed materials, methods,
books, records, client files, policies and procedures, client and prospect
lists, employee data and other information relating to the operations of the
Company or any of its Subsidiaries and to its or any of their customers, and any
and all discoveries, inventions or improvements thereof made or conceived by you
or others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (d) “Solicitation of Business” means the attempt through direct
or indirect contact by you or by any other Person with your assistance to induce
a Client to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; (ii) cease or curtail the Client’s
business with the Company or any of its Subsidiaries; or (iii) divert a business
opportunity from the Company or any of its Subsidiaries to any other person or
entity. (e) “Officer” shall include any person holding a position title of
Assistant Vice President or higher. Notwithstanding the foregoing, this Clause 4
shall be inapplicable following a Change in Control. 2. Non-Competition. (a)
This Paragraph 2 shall apply to you at all times during your Employment and, in
certain circumstances, will continue to apply following the termination of your
Employment. You should review it carefully and may, if you wish, consult with an
attorney before accepting this Award. 61



--------------------------------------------------------------------------------



 
[exhibit102supplementalca075.jpg]
(b) During your Employment you will not, directly or indirectly, whether as
owner, partner, investor, consultant, agent, co-venturer or otherwise, compete
with your Employer, the Company or any of its Subsidiaries in any geographic
area in which it or they do business, or undertake any planning for any business
competitive with the business of your Employer, the Company or any of its
Subsidiaries. Specifically, but without limiting the foregoing, you agree not to
engage in any manner in any activity that is directly or indirectly competitive
or potentially competitive with the business of your Employer, the Company or
any of its Subsidiaries as conducted or under consideration at any time during
your Employment and further agree not to work or provide services, in any
capacity, whether as an employee, independent contractor or otherwise, whether
with or without compensation, to any Person who is engaged in any business that
is competitive with the business of your Employer, the Company or any of its
Subsidiaries for which you have provided services, as conducted or in planning
during your Employment. The foregoing, however, shall not prevent your passive
ownership of two percent (2%) or less of the equity securities of any publicly
traded company. (c) For the period of time specified in Paragraph 2(d) below
after you leave the company (the “Non-Compete Period”), whatever the reason, you
will not, directly or indirectly, as a self-employed person whether as owner,
co-venturer or otherwise, compete with your Employer, the Company or any of its
Subsidiaries in any geographic area in which it or they do business, or
undertake any planning for any business competitive with the business of your
Employer, the Company or any of its Subsidiaries, this area being in any case
limited to the Grand-Duchy of Luxembourg. Specifically, but without limiting the
foregoing, you agree not to engage in any manner as a self-employed person in
any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, the Company or any of its
Subsidiaries as conducted or under consideration at any time during your
Employment. The foregoing, however, shall not prevent your passive ownership of
two percent (2%) or less of the equity securities of any publicly traded
company. (d) The Non-Compete Period will continue after the termination of your
Employment for any reason under the following circumstances: Then the Non- If at
the time of termination: Compete Period will continue for: You were an Executive
Vice President or higher You were a Vice President or higher and your Employer
was Charles River Development at any time during the twelve (12) months
immediately 12 months preceding the termination of your Employment You were a
Client Executive (as so designated by the Company or any Subsidiary) at any time
during the twelve (12) months immediately preceding the termination of your 62



--------------------------------------------------------------------------------



 
[exhibit102supplementalca076.jpg]
Employment. If none of the above apply, but one of the Then the Non- following
was true at any time during the Compete Period twelve (12) months immediately
preceding the will continue for: termination of your Employment: You were a
Managing Director, Senior Managing Director or Senior Vice President 6 months
working in one of the Specified Job Families (defined below) You were a Vice
President working in one of 3 months the Specified Job Families 3. Definitions.
For the purpose of this Countries Addendum, the following terms are defined as
follows: (a) “Client” means a present or former customer or client of the
Company or any of its Subsidiaries with whom you have had, or with whom persons
you have supervised have had, substantive and recurring personal contact during
your Employment with the Company or any of its Subsidiaries. A former customer
or client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services within twelve months prior to the
date your Employment with your Employer ends. (b) “Person” means an individual,
a corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than your Employer,
the Company or any of its Subsidiaries. (c) “Subsidiaries” means any entity
controlling, controlled by or under common control with the Company, including
direct and indirect subsidiaries existing as of the date of this Agreement or at
any time in the future. (d) “Specified Job Families” are those job families
which State Street has identified as having access to confidential and
proprietary information, trade secrets, or good will that require protection
following termination of Employment for any reason. Specified Job Families are
listed in Appendix B. You can find your Job Family in the State Street human
resources information system (in MyWorkday, navigate to View Profile by clicking
the cloud icon in the upper right corner of your screen, click View Profile, and
then select the Job tab). 4. Post-Employment Cooperation. You agree that,
following the termination of your Employment with the Company and its
Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is 63



--------------------------------------------------------------------------------



 
[exhibit102supplementalca077.jpg]
appended or following the termination of your Employment). The Company or any of
its Subsidiaries shall reimburse you for any reasonable out-of-pocket and
properly documented expenses you incur in connection with such cooperation. 5.
Enforcement. You acknowledge and agree that the promises contained in this
Countries Addendum are necessary to the protection of the legitimate business
interests of your Employer, the Company and its Subsidiaries, including without
limitation its and their confidential information, trade secrets and good will,
and are material and integral to the undertakings of the Company under this
Award to which this Countries Addendum is appended. You further agree that one
or more of your Employer, the Company and its Subsidiaries will be irreparably
harmed in the event you do not perform such provisions in accordance with their
specific terms or otherwise breach the promises made herein. Accordingly, your
Employer, the Company and any of its Subsidiaries shall each be entitled to
preliminary or permanent injunctive or other equitable relief or remedy without
the need to post bond, and to recover its or their reasonable attorney’s fees
and costs incurred in securing such relief, in addition to, and not in lieu of,
any other relief or remedy at law to which it or they may be entitled, including
the immediate forfeiture of any as-yet unvested portion of the Award. 6. No
Waiver. No delay by your Employer, the Company or any of its Subsidiaries in
exercising any right under this Countries Addendum shall operate as a waiver of
that right or of any other right. Any waiver or consent as to any of the
provisions herein provided by your Employer, the Company or any of its
Subsidiaries must be in writing, is effective only in that instance, and may not
be construed as a broader waiver of rights or as a bar to enforcement of the
provision(s) at issue on any other occasion. 7. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 8. Interpretation of Business Protections. The agreement made by you in
Paragraphs 1 and 2 above shall be construed and interpreted in any judicial or
other adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Countries Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. If any restriction set forth in this Countries Addendum is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. 9. Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. 10.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by the Company.
64



--------------------------------------------------------------------------------



 
[exhibit102supplementalca078.jpg]
11. Certain Limitations (a) Nothing this Countries Addendum prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or regulatory authority or from making other disclosures that are
protected under the whistleblower provisions of state law or regulation.
Moreover, nothing in this Countries Addendum requires you to notify the Company
that you have made any such report or disclosure. However, in connection with
any such activity, you acknowledge you must take reasonable precautions to
ensure that any confidential information that is disclosed to such authority is
not made generally available to the public, including by informing such
authority of the confidentiality of the same. (b) Despite the foregoing, you
also acknowledge that you are not permitted to disclose to any third-party,
including any governmental or regulatory authority, any information learned in
the course of your Employment that is protected from disclosure by any
applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, and/or privileges applicable to
information covered by the bank secrecy (Article 41 of the Law on the financial
sector dated April 5, 1993, as amended), including information that would reveal
the existence or contemplated filing of a suspicious activity report. Your
Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. L. NETHERLANDS
______________________________________________________________________ Waiver of
Termination Rights. As a condition to the grant of this Award, you hereby waive
any and all rights to compensation or damages as a result of the termination of
Employment with the Company and the Subsidiary that employs you in the
Netherlands for any reason whatsoever, insofar as those rights result or may
result from (a) the loss or diminution in value of such rights or entitlements
under the Plan, or (b) your ceasing to have rights under, or ceasing to be
entitled to any awards under the Plan as a result of such termination. M. POLAND
______________________________________________________________________ Kopię tej
Umowy w języku polskim może Pan/Pani otrzymać wchodząc na Stronę. N. SOUTH KOREA
65



--------------------------------------------------------------------------------



 
[exhibit102supplementalca079.jpg]
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. In addition,
your eligibility to participate in the Plan in the future, including any
potential future grants of awards under the Plan (or any successor incentive
plan of the Company), is subject to and conditioned on your compliance with the
terms and conditions of this Countries Addendum. This Countries Addendum
contains a covenant not to compete in Paragraph 5 which shall apply to you under
the circumstances described in Paragraph 5. You should review it carefully. You
may consult with an attorney before accepting the Award. You may consider
whether you wish to accept the Award for up to 30 days from the date it was
first made available to you on the Website. By accepting the Award, you
acknowledge and agree that it is fair and adequate consideration for the
covenant not to compete and other promises you make in this Countries Addendum.
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Confidentiality. (a)
You acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 16, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. (ii) You will not
disclose, divulge, or communicate Confidential Information to any unauthorized
person, business or corporation during or after the termination of your
Employment with the Company and its Subsidiaries. You will use your best efforts
and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or 66



--------------------------------------------------------------------------------



 
[exhibit102supplementalca080.jpg]
the relevant Subsidiaries, destroy any and all copies of materials in your
possession containing Confidential Information. (b) The terms of this Countries
Addendum do not apply to any information which is previously known to you
without an obligation of confidence or without breach of this Countries
Addendum, is publicly disclosed (other than by a violation by you of the terms
of this Countries Addendum) either prior to or subsequent to your receipt of
such information, or is rightfully received by you from a third party without
obligation of confidence and other than in relation to your Employment with the
Company or any of its Subsidiaries. State Street recognizes that certain
disclosures of confidential information to appropriate government authorities or
other designated persons are protected by “whistleblower” and other laws.
Nothing in this Countries Addendum is intended to or should be understood or
construed to prohibit or otherwise discourage such disclosures. State Street
will not tolerate any discipline or other retaliation against employees who
properly make such legally-protected disclosures. 2. Assignment and Disclosure.
(a) You acknowledge that, by reason of being employed by your Employer, to the
extent permitted by law, all works, deliverables, products, methodologies and
other work product conceived, created and/or reduced to practice by you,
individually or jointly with others, during the period of your Employment by
your Employer and relating to the Company or any of its Subsidiaries or
demonstrably anticipated business, products, activities, research or development
of the Company or any of its Subsidiaries or resulting from any work performed
by you for the Company or any of its Subsidiaries, including, without
limitation, any track record with which you may be associated as an investment
manager or fund manager (collectively, “Work Product”), that consists of
copyrightable subject matter is "work made for hire" as defined in the Copyright
Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore owned, upon
creation, exclusively by State Street. To the extent the foregoing does not
apply and to the extent permitted by law, you hereby assign and agree to assign,
for no additional consideration, all of your rights, title and interest in any
Work Product and any intellectual property rights therein to State Street. You
hereby waive in favor of State Street any and all artist’s or moral rights
(including without limitation, all rights of integrity and attribution) you may
have pursuant to any applicable law, rules or regulations in respect of any Work
Product and all similar rights thereto. You will not pursue any ownership or
other interest in such Work Product, including, without limitation, any
intellectual property rights. (b) You will disclose promptly and in writing to
the Company or your Employer all Work Product, whether or not patentable or
copyrightable. You agree to reasonably cooperate with State Street: (i) to
transfer to State Street the Work Product and any intellectual property rights
therein; (ii) to obtain or perfect such rights; (iii) to execute all papers, at
State Street’s expense, that State Street shall deem necessary to apply for and
obtain domestic and foreign patents, copyright and other registrations; and (iv)
to protect and enforce State Street’s interest in them. 67



--------------------------------------------------------------------------------



 
[exhibit102supplementalca081.jpg]
(c) These obligations shall continue beyond the period of your Employment with
respect to inventions or creations conceived or made by you during the period of
your Employment. 3. Non-Solicitation. (a) This Paragraph 3 shall apply to you at
any time that you hold the title of Vice President or higher. (b) You agree
that, during your Employment and for a period of eighteen (18) months from the
date your Employment terminates for any reason you will not, without the prior
written consent of the Company or your Employer: (i) solicit, directly or
indirectly (other than through a general solicitation of employment not
specifically directed to employees of the Company or any of its Subsidiaries),
the employment of, hire or employ, recruit, or in any way assist another in
soliciting or recruiting the employment of, or otherwise induce the termination
of the employment of, any person who then or within the preceding twelve (12)
months was an officer of the Company or any of its Subsidiaries (excluding any
such officer whose employment was involuntarily terminated); or (ii) engage in
the Solicitation of Business from any Client on behalf of any person or entity
other than the Company or any of its Subsidiaries. (c) For purposes of this
Paragraph 3, “officer” shall include any person holding a position title of
Assistant Vice President or higher. Notwithstanding the foregoing, this
Paragraph 3 shall be inapplicable following a Change in Control. 4. Notice
Period Upon Resignation. (a) This Paragraph 4 shall apply to you at any time
that you hold the title of Vice President or higher. If you are subject to an
employment agreement that requires a longer notice period, that employment
agreement shall govern. (b) In order to permit the Company and its Subsidiaries
to safeguard their business interests and goodwill in the event of your
resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined at the time you deliver such
notice, as follows: (i) if you are a member of the Management Committee, you
will give 180 days’ advance notice; (ii) if you are an Executive Vice President
(but not a member of the Management Committee), you will give ninety (90) days’
advance notice; (iii) If you are a Senior Vice President or Senior Managing
Director, you will give sixty (60) days’ advance notice; and (iv) if you are a
Managing Director or Vice President, you will give thirty (30) days’ advance
notice. (c) During the Notice Period, you will cooperate with your Employer, as
well as the Company and its Subsidiaries, and provide them with any requested
information to assist with 68



--------------------------------------------------------------------------------



 
[exhibit102supplementalca082.jpg]
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. (d) In its sole discretion, during
the Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (f) below, at all times during
the Notice Period you shall continue to be an employee of your Employer, shall
continue to receive your regular salary and benefits (although you may not be
eligible for any new incentive compensation awards or, subject to applicable
law, to accrue any paid vacation time), and shall continue to comply with the
applicable policies of your Employer, the Company and its Subsidiaries. (e) You
agree that should you fail to provide advance notice of your resignation as
required in this Paragraph 4, your Employer, the Company or any of its
Subsidiaries shall be entitled to seek injunctive relief restricting you from
employment for a period equal to the period for which notice of resignation was
required but not provided, and for the period of restriction under Paragraph 5,
if applicable, in addition to any other remedies available under law. (f) If you
have sixty (60) or fewer days’ notice remaining in your required Notice Period
under this Paragraph 4, your Employer, or the Company, or any of its
Subsidiaries may, at any time during the remainder of your Notice Period,
release you from your obligations under this Paragraph 4 and give immediate
effect to your resignation; provided that such action shall not affect your
other obligations under this Countries Addendum. (g) Notwithstanding the
foregoing, if you hold the title of Executive Vice President or higher this
Paragraph 4 shall not apply in the event you terminate your Employment for Good
Reason on or prior to the first anniversary of a Change in Control (each as
defined in the Plan). 5. Non-Competition. (a) This Paragraph 5 shall apply to
you at all times during your Employment and, in certain circumstances, will
continue to apply following the termination of your Employment. You should
review it carefully and may, if you wish, consult with an attorney before
accepting this Award. (b) During your Employment, and following its termination
for the period of time specified in Paragraph 5(c) below (the entire period,
including both during Employment and after Employment, if any, the “Non-Compete
Period”), you will not, anywhere in the Restricted Area, for yourself or any
other person or entity, directly or indirectly, in any Restricted Capacity,
engage in, provide services to, consult for, or be employed by a business that
provides products or services competitive with any products or services of your
Employer, the Company or any of its Subsidiaries with respect to which you were
involved at any time during your Employment or, with respect to the portion of
the Non-Compete Period that follows termination of your Employment, within the
two years preceding the date of the termination of your Employment. (c) Unless
one of the exceptions in Paragraph 5(d) applies to you, the Non-Compete Period
will continue after the termination of your Employment for any reason under the
following circumstances: If at the time of termination: Then the Non- Compete
Period 69



--------------------------------------------------------------------------------



 
[exhibit102supplementalca083.jpg]
will continue for: You were an Executive Vice President or higher You were a
Vice President or higher and your Employer was Charles River Development at any
time during the twelve (12) months immediately preceding the termination of your
Employment 12 months You were a Client Executive (as so designated by the
Company or any Subsidiary) at any time during the twelve (12) months immediately
preceding the termination of your Employment. If none of the above apply, but
one of the Then the Non- following was true at any time during the Compete
Period twelve (12) months immediately preceding the will continue for:
termination of your Employment: You were a Managing Director, Senior Managing
Director or Senior Vice President 6 months working in one of the Specified Job
Families (defined below) You were a Vice President working in one of 3 months
the Specified Job Families (d) “Restricted Area” means anywhere that your
Employer, the Company or any of its Subsidiaries markets its products or
services (which you acknowledge specifically includes the entire world), or with
respect to the portion of the Non-Compete Period that follows termination of
your Employment, anywhere in which you provided services or had a material
presence or influence on behalf of your Employer, the Company or any of its
Subsidiaries at any time within the 2-year period immediately preceding such
termination. (e) “Restricted Capacity” means any capacity, or with respect to
the portion of the Non-Compete Period that follows termination of your
Employment, any capacity that is the same or similar to the capacity in which
you were employed by your Employer, the Company or any of its Subsidiaries at
any time within the 2-year period immediately preceding such termination and/or
involves any services that you provided to your Employer, the Company or any of
its Subsidiaries at any time within such 2-year period. 70



--------------------------------------------------------------------------------



 
[exhibit102supplementalca084.jpg]
(f) “Specified Job Families” are those job families which State Street has
identified as having access to confidential and proprietary information, trade
secrets, or good will that require protection following termination of
Employment for any reason. Specified Job Families are listed in Appendix B. You
can find your Job Family in the State Street human resources information system
(in MyWorkday, navigate to View Profile by clicking the cloud icon in the upper
right corner of your screen, click View Profile, and then select the Job tab).
6. Definitions – Countries Addendum. For the purpose of this Countries Addendum,
the following terms are defined as follows: (a) “Client” means a prospective,
present or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during your Employment with the
Company or any of its Subsidiaries. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve (12) months prior to the date your Employment with your
Employer ends. (b) “Confidential Information” includes but is not limited to all
trade secrets, trade knowledge, systems, software, code, data documentation,
files, formulas, processes, programs, training aids, printed materials, methods,
books, records, client files, policies and procedures, client and prospect
lists, employee data and other information relating to the operations of the
Company or any of its Subsidiaries and to its or any of their customers, and any
and all discoveries, inventions or improvements thereof made or conceived by you
or others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (c) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than your Employer, the Company or any of
its Subsidiaries. (d) “Solicitation of Business” means the attempt through
direct or indirect contact by you or by any other Person with your assistance to
induce a Client to: (i) transfer the Client’s business from the Company or any
of its Subsidiaries to any other person or entity; (ii) cease or curtail the
Client’s business with the Company or any of its Subsidiaries; or (iii) divert a
business opportunity from the Company or any of its Subsidiaries to any other
person or entity. (e) “Subsidiaries” means any entity controlling, controlled by
or under common control with the Company, including direct and indirect
subsidiaries existing as of the date of this Agreement or at any time in the
future. 7. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, 71



--------------------------------------------------------------------------------



 
[exhibit102supplementalca085.jpg]
governmental investigation, or regulatory or other proceeding arises following
the date of this Award to which this Countries Addendum is appended or following
the termination of your Employment). The Company or any of its Subsidiaries
shall reimburse you for any reasonable out-of-pocket and properly documented
expenses you incur in connection with such cooperation. 8. Non-Disparagement.
Subject to Paragraph 16, below, you agree that during your Employment and
following the termination thereof you shall not make any false, disparaging, or
derogatory statements to any media outlet (including Internet-based chat rooms,
message boards, any and all social media, and/or web pages), industry groups,
financial institutions, or to any current, former or prospective employees,
consultants, clients, or customers of the Company or its Subsidiaries regarding
the Company, its Subsidiaries or any of their respective directors, officers,
employees, agents, or representatives, or about the business affairs or
financial condition of the Company or any of its Subsidiaries. 9. Enforcement.
You acknowledge and agree that the promises contained in this Countries Addendum
are necessary to the protection of the legitimate business interests of your
Employer, the Company and its Subsidiaries, including without limitation its and
their Confidential Information, trade secrets and goodwill, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such promises in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled. You further agree
that, the periods of restriction contained in this Countries Addendum shall be
tolled, and shall not run, during any period in which you are in violation of
the terms of this Countries Addendum, so that your Employer, the Company and its
Subsidiaries shall have the full protection of the periods agreed to herein.
Should the Company determine that any portion of this Award is to be forfeited
on account of your breach of the provisions of this Countries Addendum, any
unvested portion of your Award will cease to vest upon such determination. 10.
No Waiver. No delay by your Employer, the Company or any of its Subsidiaries in
exercising any right under this Countries Addendum shall operate as a waiver of
that right or of any other right. Any waiver or consent as to any of the
provisions herein provided by your Employer, the Company or any of its
Subsidiaries must be in writing, is effective only in that instance, and may not
be construed as a broader waiver of rights or as a bar to enforcement of the
provision(s) at issue on any other occasion. 11. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 12. Interpretation of Business Protections. The agreements made by you
in 72



--------------------------------------------------------------------------------



 
[exhibit102supplementalca086.jpg]
Paragraphs 1, 2, 3, 4 and 5 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 13. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 14. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. You agree that this electronic acceptance by both
you and the Company shall be deemed equivalent to the Award having been signed
by both parties. 15. Notification Requirement. Until forty-five (45) days after
the period of restriction under Paragraph 5 expires, you shall give notice to
the Company of each new business activity you plan to undertake, at least five
(5) business days prior to beginning any such activity. Such notice shall state
the name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
16. Certain Limitations. (a) Nothing in this Countries Addendum prohibits you
from reporting possible violations of any applicable law or regulation to any
governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Moreover, nothing in this Countries Addendum requires you to notify
the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any Confidential Information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (b) You shall not
be held criminally or civilly liable under any applicable trade secret laws if
you disclose a Company trade secret: (i) in confidence to a regulatory or
government official, either directly or indirectly, or to an attorney, solely
for the purposes of reporting or investigating a suspected violation of law; or
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. 73



--------------------------------------------------------------------------------



 
[exhibit102supplementalca087.jpg]
(c) Despite the foregoing, you also acknowledge that you are not permitted to
disclose to any third-party, including any governmental or regulatory authority,
any information learned in the course of your Employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney-client privilege, attorney work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information to the extent permitted
by the applicable law, including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. O. THAILAND In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. In addition,
your eligibility to participate in the Plan in the future, including any
potential future grants of awards under the Plan (or any successor incentive
plan of the Company), is subject to and conditioned on your compliance with the
terms and conditions of this Countries Addendum. This Countries Addendum
contains a covenant not to compete in Paragraph 5 which shall apply to you under
the circumstances described in Paragraph 5. You should review it carefully. You
may consult with an attorney before accepting the Award. You may consider
whether you wish to accept the Award for up to 30 days from the date it was
first made available to you on the Website. By accepting the Award, you
acknowledge and agree that it is fair and adequate consideration for the
covenant not to compete and other promises you make in this Countries Addendum.
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Confidentiality. (a)
You acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 16, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will 74



--------------------------------------------------------------------------------



 
[exhibit102supplementalca088.jpg]
not use the knowledge of activities or positions in clients’ securities
portfolio accounts or cash accounts for your own personal gain or for the gain
of others. (ii) You will not disclose, divulge, or communicate Confidential
Information to any unauthorized person, business or corporation during or after
the termination of your Employment with the Company and its Subsidiaries. You
will use your best efforts and exercise due diligence to protect, to not
disclose and to keep as confidential all Confidential Information. (iii) You
will not initiate or facilitate any unauthorized attempts to intercept data in
transmission or attempt entry into data systems or files. You will not
intentionally affect the integrity of any data or systems of the Company or any
of its Subsidiaries through the introduction of unauthorized code or data, or
through unauthorized deletion or addition. You will abide by all applicable
Corporate Information Security procedures. (iv) Upon the earlier of request or
termination of Employment, you agree to return to the Company or the relevant
Subsidiaries, or if so directed by the Company or the relevant Subsidiaries,
destroy any and all copies of materials in your possession containing
Confidential Information. (b) The terms of this Countries Addendum do not apply
to any information which is previously known to you without an obligation of
confidence or without breach of this Countries Addendum, is publicly disclosed
(other than by a violation by you of the terms of this Countries Addendum)
either prior to or subsequent to your receipt of such information, or is
rightfully received by you from a third party without obligation of confidence
and other than in relation to your Employment with the Company or any of its
Subsidiaries. State Street recognizes that certain disclosures of confidential
information to appropriate government authorities or other designated persons
are protected by “whistleblower” and other laws. Nothing in this Countries
Addendum is intended to or should be understood or construed to prohibit or
otherwise discourage such disclosures. State Street will not tolerate any
discipline or other retaliation against employees who properly make such
legally-protected disclosures. 2. Assignment and Disclosure. (a) You acknowledge
that, by reason of being employed by your Employer, to the extent permitted by
law, all works, deliverables, products, methodologies and other work product
conceived, created and/or reduced to practice by you, individually or jointly
with others, during the period of your Employment by your Employer and relating
to the Company or any of its Subsidiaries or demonstrably anticipated business,
products, activities, research or development of the Company or any of its
Subsidiaries or resulting from any work performed by you for the Company or any
of its Subsidiaries, including, without limitation, any track record with which
you may be associated as an investment manager or fund manager (collectively,
“Work Product”), that consists of copyrightable subject matter is "work made for
hire" as defined in the Copyright Act of 1976 (17 U.S.C. § 101), and such
copyrights are therefore owned, upon creation, exclusively by State Street. To
the extent the foregoing does not apply and to the extent permitted by law, you
hereby assign and agree to assign, for no additional consideration, all of your
rights, title and interest in any Work Product and any intellectual property
rights therein to State Street. You hereby waive in favor of State Street any
and all artist’s or moral rights (including without limitation, all rights of
integrity and attribution) you may have pursuant to any state, federal or
foreign laws, rules or regulations in respect of any Work Product and all 75



--------------------------------------------------------------------------------



 
[exhibit102supplementalca089.jpg]
similar rights thereto. You will not pursue any ownership or other interest in
such Work Product, including, without limitation, any intellectual property
rights. (b) You will disclose promptly and in writing to the Company or your
Employer all Work Product, whether or not patentable or copyrightable. You agree
to reasonably cooperate with State Street: (i) to transfer to State Street the
Work Product and any intellectual property rights therein; (ii) to obtain or
perfect such rights: (iii) to execute all papers, at State Street’s expense,
that State Street shall deem necessary to apply for and obtain domestic and
foreign patents, copyright and other registrations: and (iv) to protect and
enforce State Street’s interest in them. (c) These obligations shall continue
beyond the period of your Employment with respect to inventions or creations
conceived or made by you during the period of your Employment. 3.
Non-Solicitation. (a) This Paragraph 3 shall apply to you at any time that you
hold the title of Vice President or higher. (b) You agree that, during your
Employment and for a period of eighteen (18) months from the date your
Employment terminates for any reason you will not, without the prior written
consent of the Company or your Employer: (i) solicit, directly or indirectly
(other than through a general solicitation of employment not specifically
directed to employees of the Company or any of its Subsidiaries), the employment
of, hire or employ, recruit, or in any way assist another in soliciting or
recruiting the employment of, or otherwise induce the termination of the
employment of, any person who then or within the preceding twelve (12) months
was an officer of the Company or any of its Subsidiaries (excluding any such
officer whose employment was involuntarily terminated); or (ii) engage in the
Solicitation of Business from any Client on behalf of any person or entity other
than the Company or any of its Subsidiaries. (c) For purposes of this Paragraph
3, “officer” shall include any person holding a position title of Assistant Vice
President or higher. Notwithstanding the foregoing, this Paragraph 3 shall be
inapplicable following a Change in Control. 4. Notice Period Upon Resignation.
(a) This Paragraph 4 shall apply to you at any time that you hold the title of
Vice President or higher. If you are subject to an employment agreement that
requires a longer notice period, that employment agreement shall govern. (b) In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, you agree to give your Employer advance notice of your resignation. The
duration of the advance 76



--------------------------------------------------------------------------------



 
[exhibit102supplementalca090.jpg]
notice you provide (the “Notice Period”) will be determined at the time you
deliver such notice, as follows: (i) if you are a member of the Management
Committee, you will give 180 days’ advance notice; (ii) if you are an Executive
Vice President (but not a member of the Management Committee), you will give
ninety (90) days’ advance notice; (iii) If you are a Senior Vice President or
Senior Managing Director, you will give sixty (60) days’ advance notice; and
(iv) if you are a Managing Director or Vice President, you will give thirty (30)
days’ advance notice. (c) During the Notice Period, you will cooperate with your
Employer, as well as the Company and its Subsidiaries, and provide them with any
requested information to assist with transitioning your duties, accomplishing
its or their business, and/or preserving its or their client relationships. (d)
In its sole discretion, during the Notice Period, your Employer or the Company
may place you on a partial or complete leave of absence and relieve you of some
or all of your duties and responsibilities. Except as provided otherwise in (f)
below, at all times during the Notice Period you shall continue to be an
employee of your Employer, shall continue to receive your regular salary and
benefits (although you may not be eligible for any new incentive compensation
awards or, subject to applicable law, to accrue any paid vacation time), and
shall continue to comply with the applicable policies of your Employer, the
Company and its Subsidiaries. (e) You agree that should you fail to provide
advance notice of your resignation as required in this Paragraph 4, your
Employer, the Company or any of its Subsidiaries shall be entitled to seek
injunctive relief restricting you from employment for a period equal to the
period for which notice of resignation was required but not provided, and for
the period of restriction under Paragraph 5, if applicable, in addition to any
other remedies available under law. (f) If you have sixty (60) or fewer days’
notice remaining in your required Notice Period under this Paragraph 4, your
Employer, or the Company, or any of its Subsidiaries may, at any time during the
remainder of your Notice Period, release you from your obligations under this
Paragraph 4 and give immediate effect to your resignation; provided that such
action shall not affect your other obligations under this Countries Addendum.
(g) Notwithstanding the foregoing, if you hold the title of Executive Vice
President or higher this Paragraph 4 shall not apply in the event you terminate
your Employment for Good Reason on or prior to the first anniversary of a Change
in Control (each as defined in the Plan). 5. Non-Competition. (a) This Paragraph
5 shall apply to you at all times during your Employment and, in certain
circumstances, will continue to apply following the termination of your
Employment. You should review it carefully and may, if you wish, consult with an
attorney before accepting this Award. (b) During your Employment, and following
its termination for the period of time specified in Paragraph 5(c) below (the
entire period, including both during Employment and after 77



--------------------------------------------------------------------------------



 
[exhibit102supplementalca091.jpg]
Employment, if any, the “Non-Compete Period”), you will not, anywhere in the
Restricted Area, for yourself or any other person or entity, directly or
indirectly, in any Restricted Capacity, engage in, provide services to, consult
for, or be employed by a business that provides products or services competitive
with any products or services of your Employer, the Company or any of its
Subsidiaries with respect to which you were involved at any time during your
Employment or, with respect to the portion of the Non-Compete Period that
follows termination of your Employment, within the two years preceding the date
of the termination of your Employment. (c) Unless one of the exceptions in
Paragraph 5(d) applies to you, the Non-Compete Period will continue after the
termination of your Employment for any reason under the following circumstances:
Then the Non- If at the time of termination: Compete Period will continue for:
You were an Executive Vice President or higher You were a Vice President or
higher and your Employer was Charles River Development at any time during the
twelve (12) months immediately preceding the termination of your Employment 12
months You were a Client Executive (as so designated by the Company or any
Subsidiary) at any time during the twelve (12) months immediately preceding the
termination of your Employment. If none of the above apply, but one of the Then
the Non- following was true at any time during the Compete Period twelve (12)
months immediately preceding the will continue for: termination of your
Employment: You were a Managing Director, Senior Managing Director or Senior
Vice President 6 months working in one of the Specified Job Families (defined
below) You were a Vice President working in one of 3 months the Specified Job
Families (d) “Restricted Area” means anywhere that your Employer, the Company or
any of its Subsidiaries markets its products or services (which you acknowledge
specifically includes 78



--------------------------------------------------------------------------------



 
[exhibit102supplementalca092.jpg]
the entire world), or with respect to the portion of the Non-Compete Period that
follows termination of your Employment, anywhere in which you provided services
or had a material presence or influence on behalf of your Employer, the Company
or any of its Subsidiaries at any time within the 2-year period immediately
preceding such termination. (e) “Restricted Capacity” means any capacity, or
with respect to the portion of the Non-Compete Period that follows termination
of your Employment, any capacity that is the same or similar to the capacity in
which you were employed by your Employer, the Company or any of its Subsidiaries
at any time within the 2-year period immediately preceding such termination
and/or involves any services that you provided to your Employer, the Company or
any of its Subsidiaries at any time within such 2-year period. (f) “Specified
Job Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix B. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). 6. Definitions –
Countries Addendum. For the purpose of this Countries Addendum, the following
terms are defined as follows: (a) “Client” means a prospective, present or
former customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(b) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (c)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(d) “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other Person with your assistance to induce a Client
to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; (ii) cease or curtail the Client’s
business with the Company or any of its Subsidiaries; or 79



--------------------------------------------------------------------------------



 
[exhibit102supplementalca093.jpg]
(iii) divert a business opportunity from the Company or any of its Subsidiaries
to any other person or entity. (e) “Subsidiaries” means any entity controlling,
controlled by or under common control with the Company, including direct and
indirect subsidiaries existing as of the date of this Agreement or at any time
in the future. 7. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Countries Addendum is appended or
following the termination of your Employment). The Company or any of its
Subsidiaries shall reimburse you for any reasonable out-of-pocket and properly
documented expenses you incur in connection with such cooperation. 8.
Non-Disparagement. Subject to Paragraph 16, below, you agree that during your
Employment and following the termination thereof you shall not make any false,
disparaging, or derogatory statements to any media outlet (including
Internet-based chat rooms, message boards, any and all social media, and/or web
pages), industry groups, financial institutions, or to any current, former or
prospective employees, consultants, clients, or customers of the Company or its
Subsidiaries regarding the Company, its Subsidiaries or any of their respective
directors, officers, employees, agents, or representatives, or about the
business affairs or financial condition of the Company or any of its
Subsidiaries. 9. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
promises in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. Should the
Company determine that any portion of this Award is to be forfeited on account
of your breach of the provisions of this Countries Addendum, any unvested
portion of your Award will cease to vest upon such determination. 10. No Waiver.
No delay by your Employer, the Company or any of its Subsidiaries in exercising
any right under this Countries Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your 80



--------------------------------------------------------------------------------



 
[exhibit102supplementalca094.jpg]
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 11. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 12. Interpretation of Business
Protections. The agreements made by you in Paragraphs 1, 2, 3, 4 and 5 above
shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum is severable and
independently enforceable without reference to the enforcement of any other
provision. If any restriction set forth in this Countries Addendum is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable. 13. Assignment. Except as provided otherwise herein, this Countries
Addendum shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any person or entity which
acquires the Company or its assets or business; provided, however, that your
obligations are personal and may not be assigned by you. 14. Electronic
Acceptance. By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Countries
Addendum, and it shall be deemed to have been accepted by the Company. You agree
that this electronic acceptance by both you and the Company shall be deemed
equivalent to the Award having been signed by both parties. 15. Notification
Requirement. Until forty-five (45) days after the period of restriction under
Paragraph 5 expires, you shall give notice to the Company of each new business
activity you plan to undertake, at least five (5) business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 16. Certain Limitations.
(a) Nothing in this Countries Addendum prohibits you from reporting possible
violations of federal law or regulation to any governmental agency or regulatory
authority or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any Confidential
81



--------------------------------------------------------------------------------



 
[exhibit102supplementalca095.jpg]
Information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. (b) You shall not be held criminally or civilly liable under any
Federal or State trade secret law if you disclose a Company trade secret: (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, solely for the purposes of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. (c) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, attorney work product doctrine, the bank
examiner’s privilege, and/or privileges applicable to information to the extent
permitted by the applicable law, including information that would reveal the
existence or contemplated filing of a suspicious activity report. Your Employer,
the Company and its Subsidiaries do not waive any applicable privileges or the
right to continue to protect its and their privileged attorney-client
information, attorney work product, and other privileged information. P. UNITED
KINGDOM ______________________________________________________________________
1. Income Tax and Social Insurance Contribution Withholding. Without limitation
to Section 11 of the Agreement, you hereby agree that you are liable for all
Tax-Related Items and hereby consent to pay all such Tax-Related Items, as and
when requested by the Company and or your Employer (if different) or by HM
Revenue & Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also hereby agree to indemnify and keep indemnified the Company
and your Employer (if different) against any Tax-Related Items that they are
required to pay or withhold on your behalf or have paid or will pay to HMRC (or
any other tax authority or any other relevant authority). Notwithstanding the
foregoing, if you are a director or executive officer of the Company (within the
meaning of Section 13(k) of the Exchange Act), you understand that you may not
be able to indemnify the Company for the amount of any income tax not collected
from or paid by you within ninety (90) days of the end of the U.K. tax year in
which the event giving rise to the Tax-Related Items occurs as it may be
considered to be a loan and therefore, it may constitute a benefit to you on
which additional income tax and National Insurance contributions (“NICs”) may be
payable. You understand that you will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying to the Company and/or your Employer (as
appropriate) the amount of any NICs due on this additional benefit, which may
also be recovered from you by any of the means referred to in Section 11 of the
Agreement. 82



--------------------------------------------------------------------------------



 
[exhibit102supplementalca096.jpg]
2. Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the Award,
whether or not as a result of such termination, (whether such termination is in
breach of contract or otherwise), or from the loss or diminution in value of the
Award. Upon the grant of your Award, you shall be deemed irrevocably to have
waived any such entitlement. 3. Non-Solicitation. (a) This Paragraph 3 shall
apply to you at any time that you hold the title of Vice President or higher.
(b) You agree that, during your Employment and for a period of twelve months
(12) from the date your Employment terminates for any reason you will not,
without the prior written consent of the Company or your Employer: (i) solicit,
directly or indirectly the employment of, hire or employ, recruit, or in any way
assist another in soliciting or recruiting the employment of, or otherwise
induce the termination of the employment of, any person who then or within the
preceding twelve (12) months was an Officer of the Company or any of its
Subsidiaries (excluding any such Officer whose employment was involuntarily
terminated) and with whom you had substantive and reoccurring personal contact
during the final six (6) months of your employment; or (ii) engage in the
Solicitation of Business from any Client on behalf of any Person or entity other
than the Company or any of its Subsidiaries. (c) “Confidential Information”
includes but is not limited to all trade secrets, trade knowledge, systems,
software, code, connections, costings, data documentation, files, finances,
formulas, processes, production or sales information, products, programs,
research, training aids, printed materials, methods, books, records, client
files, policies and procedures, marketing strategies, client and prospect lists,
employee data and other information (whether in written, oral, visual or
electronic form and wherever located) relating to the operations of the Company
or any of its Subsidiaries and to its or any of their customers, and any and all
discoveries, inventions or improvements thereof made or conceived by you or
others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (d) “Solicitation of Business” means the attempt through direct
or indirect contact by you or by any other Person with your assistance to induce
a Client to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; (ii) cease or curtail the Client’s
business with the Company or any of its Subsidiaries; or (iii) divert a business
opportunity from the Company or any of its Subsidiaries to any other Person. 83



--------------------------------------------------------------------------------



 
[exhibit102supplementalca097.jpg]
(e) “Officer” shall include any person holding a position title of Assistant
Vice President or higher. Notwithstanding the foregoing, this Paragraph 3 shall
be inapplicable following a Change in Control. 4. Notice and Non-Compete. In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. It is a condition of this Award that, if you fail to comply
with the terms and conditions below, then the Company may in its absolute
discretion determine that any or all of the amounts remaining to be paid under
this Award should be forfeited. All terms used herein shall have the meaning
given to them in the Plan or the Award, except as otherwise expressly provided
herein. (a) Notice Period Upon Resignation. (i) In order to permit the Company
and its Subsidiaries to safeguard their business interests and goodwill in the
event of your resignation from Employment for any reason, you agree to give your
Employer advance notice of your resignation. The duration of the advance notice
you provide (the “Notice Period”) will be determined by your title at the time
you deliver such notice, as follows: (1) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance notice; (2) If
you are an Executive Vice President but not a member of the Management
Committee), you will give 90 days’ advance notice; (3) If you are a Senior Vice
President or Senior Managing Director, you will give sixty (60) days’ advance
notice; and (4) If you are a Managing Director or Vice President, you will give
thirty (30) days’ advance notice. For the avoidance of doubt, the Notice Periods
set out above shall be subject always to any contractual obligation you have to
give a longer period of notice of termination of your Employment (whether such
obligation is contained in your contract of Employment or any other agreement to
which you are a party). (ii) During the Notice Period, you will cooperate with
your Employer, as well as the Company and its Subsidiaries, and provide them
with any requested information to assist with transitioning your duties,
accomplishing its or their business, and/or preserving its or their client
relationships. In its sole discretion, during the Notice Period, your Employer
or the Company may place you on a partial or complete leave of absence and
relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (iii) below, at all times during the Notice Period you
shall continue to be an employee of your Employer, shall continue to receive
your regular salary and benefits and you will continue to comply with the
applicable policies of your Employer, the Company, and its Subsidiaries.
However, you will not be eligible for any incentive compensation awards made on
or after the first day of the Notice Period or to accrue any vacation save as
required by statute. 84



--------------------------------------------------------------------------------



 
[exhibit102supplementalca098.jpg]
(iii) In its sole discretion, at any time during the Notice Period, the Company
or your Employer may release you from your obligations under this Paragraph (a)
by giving immediate effect to your resignation and making a payment of basic
salary in lieu of any notice due; provided that such action shall not affect
your other obligations under this Countries Addendum. (b) Non-Competition. (i)
This Paragraph (b) shall apply to you at all times during your Employment and,
in certain circumstances, will continue to apply following the termination of
your Employment. You should review it carefully and may, if you wish, consult
with an attorney before accepting this Award. (ii) During your Employment and
following its termination for the period of time specified in Paragraph
4(b)(iii) below (the entire period, including both during Employment and after
Employment, if any, the “Non-Compete Period”), you will not within the
Restricted Territory, directly or indirectly, whether as owner, director,
partner, investor, consultant, agent, employee, co-venturer or otherwise and
whether alone or in conjunction with or on behalf of any other person: (1)
become engaged, employed, concerned or interested in or provide technical,
commercial or professional advice to, any Person which supplies or provides (or
intends to supply or provide) Products or Services in competition with such
parts of the business of the Employer or any Relevant Group Company with which
you were materially engaged or involved or for which you were responsible during
the Relevant Period; (2) compete with your Employer or any Relevant Group
Company, or undertake any planning for any business competitive with the
business of your Employer or any Relevant Group Company; or (3) engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, or any Relevant Group Company as
conducted or under consideration during the Relevant Period and further agree
not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of your Employer or any Relevant Group Company, as conducted or in planning
during the Relevant Period. (iii) The Non-Compete Period will continue after the
termination of your Employment for any reason under the following circumstances:
Then the Non- If at the time of termination: Compete Period will continue for:
You were an Executive Vice President or higher 12 months You were a Vice
President or higher and your 85



--------------------------------------------------------------------------------



 
[exhibit102supplementalca099.jpg]
Employer was Charles River Development at any time during the twelve (12) months
immediately preceding the termination of your Employment You were a Client
Executive (as so designated by the Company or any Subsidiary) at any time during
the twelve (12) months immediately preceding the termination of your Employment.
If none of the above apply, but one of the Then the Non- following was true at
any time during the Compete Period twelve (12) months immediately preceding the
will continue for: termination of your Employment: You were a Managing Director,
Senior Managing Director or Senior Vice President 6 months working in one of the
Specified Job Families (defined below) You were a Vice President working in one
of 3 months the Specified Job Families (iv) The period of months referred to in
Paragraph (b)(iii) above will be reduced by one day for every day during which,
at the Employer’s direction, you are on a complete leave of absence pursuant to
Paragraph 4(a)(ii) above. (v) Nothing in this Paragraph (b) shall prevent your
ownership for investment purposes only of shares or other securities of two
percent (2%) or less of the total issued capital of any company whether or not
its securities are publicly traded. (c) Definitions. For the purpose of this
Countries Addendum, the following terms are defined as follows: (i) “Client”
means a prospective, present or former customer or client of the Company or any
of its Subsidiaries with whom you have had, or with whom persons you have
supervised, have had substantive and recurring personal contact during the last
twelve (12) months of your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(ii) “Products or Services” means any products or services which are of the same
kind as, of a materially similar kind to, or competitive with, any products or
services supplied or provided by your Employer or Relevant Group Company and
with which you were materially concerned or connected within the Relevant
Period. 86



--------------------------------------------------------------------------------



 
[exhibit102supplementalca100.jpg]
(iii) “Person” means an individual, a corporation, a limited liability company,
an association, a partnership, a limited liability partnership, an estate, a
trust and any other entity or organization (whether conducted on its own or as
part of a wider entity), other than your Employer, the Company or any of its
Subsidiaries. (iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. (v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 3(a)(ii). (vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or (2) in
relation to which you were responsible for, or materially involved in, the
supply of Products or Services in the Relevant Period. (vii) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix B. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). (viii) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries existing as of the date of
this Agreement or at any time in the future. 5. Post-Employment Cooperation. You
agree that, following the termination of your Employment with the Company and
its Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
The Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation. 6. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their confidential
information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent 87



--------------------------------------------------------------------------------



 
[exhibit102supplementalca101.jpg]
injunctive or other equitable relief or remedy without the need to post bond,
and to recover its or their reasonable attorney’s fees and costs incurred in
securing such relief, in addition to, and not in lieu of, any other relief or
remedy at law to which it or they may be entitled, including the immediate
forfeiture of any as-yet unvested portion of the Award. You further agree that,
the periods of restriction contained in this Countries Addendum shall be tolled,
and shall not run, during any period in which you are in violation of the terms
of this Countries Addendum, so that your Employer, the Company and its
Subsidiaries shall have the full protection of the periods agreed to herein. 7.
No Waiver. No delay by your Employer, the Company or any of its Subsidiaries in
exercising any right under this Countries Addendum shall operate as a waiver of
that right or of any other right. Any waiver or consent as to any of the
provisions herein provided by your Employer, the Company or any of its
Subsidiaries must be in writing, is effective only in that instance, and may not
be construed as a broader waiver of rights or as a bar to enforcement of the
provision(s) at issue on any other occasion. 8. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 9. Interpretation of Business Protections. The agreements made by you in
Paragraphs 3 and 4 above shall be construed and interpreted in any judicial or
other adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Countries Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. If any restriction set forth in this Countries Addendum is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. 10. Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. 11.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by the Company.
12. Notification Requirement. Until 45 days after the period of restriction
under this Paragraph 4 (b) expires, you shall give notice to the Company of each
new business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 13. Certain Limitations 88



--------------------------------------------------------------------------------



 
[exhibit102supplementalca102.jpg]
(a) Nothing this Countries Addendum prohibits you from reporting possible
violations of law or regulation to any governmental agency or regulatory
authority or from making other disclosures that are protected under the
whistleblower provisions of law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any confidential
information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. (b) Despite the foregoing, you also acknowledge that you are not
permitted to disclose to any third-party, including any governmental or
regulatory authority, any information learned in the course of your Employment
that is protected from disclosure by any applicable privilege, including but not
limited to the attorney-client privilege, attorney work product doctrine, the
bank examiner’s privilege, and/or privileges applicable to information covered
by the Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including information that
would reveal the existence or contemplated filing of a suspicious activity
report. Your Employer, the Company and its Subsidiaries do not waive any
applicable privileges or the right to continue to protect its and their
privileged attorney-client information, attorney work product, and other
privileged information. * * * * * 89



--------------------------------------------------------------------------------



 
[exhibit102supplementalca103.jpg]
APPENDIX B SPECIFIED JOB FAMILIES Specified Job Families subject to the Award’s
non-competition provisions include [specified job families]. 90



--------------------------------------------------------------------------------



 